Exhibit 10.38

 

EXECUTION VERSION

 

REDACTED COPY

Portions of this Exhibit 10.38 have been omitted pursuant to a confidential
treatment request. The omitted material has been filed separately with the
Securities and Exchange Commission.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,

Issuer

 

and

 

WILLIS LEASE FINANCE CORPORATION,
Servicer

 

 

and

 

FORTIS CAPITAL CORP.

and HSH NORDBANK AG,

as Series B2 Note Holders

 

--------------------------------------------------------------------------------

 

SERIES B2 NOTE PURCHASE AND LOAN AGREEMENT

 

Dated as of August 9, 2005

 

--------------------------------------------------------------------------------

 

SERIES B2 NOTES

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

DEFINITIONS

Section 1.01.

Definitions

 

Section 1.02.

Other Definitional Provisions

 

 

 

 

ARTICLE II

 

 

 

PURCHASE AND SALE

 

 

Section 2.01.

Sale and Delivery of the Series B2 Notes

 

Section 2.02.

Funding of Loans

 

Section 2.03.

Increase or Decrease in Maximum Commitments

 

 

 

 

ARTICLE III

 

 

 

CONDITIONS PRECEDENT TO OBLIGATION OF THE SERIES B2 NOTEHOLDERS

 

 

 

Section 3.01.

Conditions Precedent to Issuance of Series B2 Notes

 

Section 3.02.

Conditions Precedent on Initial Closing Date

 

Section 3.03.

Conditions Precedent To Loans

 

 

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES OF WEST AND WILLIS

 

 

Section 4.01.

Representations and Warranties of WEST

 

Section 4.02.

Representations and Warranties and Agreements of Willis

 

 

 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE SERIES B2 NOTEHOLDERS

 

 

 

Section 5.01.

Authority, etc. 

 

Section 5.02.

Securities Act

 

 

 

 

ARTICLE VI

 

 

 

OTHER COVENANTS

 

 

Section 6.01.

Securities Act

 

Section 6.02.

Legal Conditions to Closing

 

 

--------------------------------------------------------------------------------


 

Section 6.03.

Expenses and Fees

 

Section 6.04.

Mutual Obligations

 

Section 6.05.

Pledge to Liquidity Providers

 

 

 

 

ARTICLE VII

 

 

 

INDEMNIFICATION

 

 

 

Section 7.01.

Indemnification by WEST

 

Section 7.02.

Indemnification by Willis

 

Section 7.03.

Procedure

 

Section 7.04.

Defense of Claims

 

 

 

 

ARTICLE VIII

 

 

 

MISCELLANEOUS

 

 

Section 8.01.

Amendments

 

Section 8.02.

Notices

 

Section 8.03.

No Waiver; Remedies

 

Section 8.04.

Binding Effect; Assignability

 

Section 8.05.

GOVERNING LAW; JURISDICTION

 

Section 8.06.

No Proceedings

 

Section 8.07.

Execution in Counterparts

 

Section 8.08.

Limited Recourse

 

Section 8.09.

Survival

 

Section 8.10.

Appointment of Agent for Service of Process

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

Maximum Commitments

 

 

 

 

SCHEDULE 2

Addresses of Series B2 Noteholders

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

Form of Loan Request

 

 

 

 

EXHIBIT B

Form of Assignment and Assumption

 

 

i

--------------------------------------------------------------------------------


 

SERIES B2 NOTE PURCHASE AND LOAN AGREEMENT (“Series B2 Note Purchase Agreement”)
dated as of August 9, 2005, among WILLIS ENGINE SECURITIZATION TRUST, a Delaware
statutory trust (“WEST”), WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation (the “Servicer”), FORTIS CAPITAL CORP., a Connecticut Corporation
(“Fortis”), and HSH NORDBANK, AG, a German banking corporation (“HSH” and
together with Fortis, the initial “Series B2 Noteholders”).

 

PREAMBLE

 

WHEREAS, WEST has entered into the Indenture, dated as of August 9, 2005 (the
“Indenture”), with Deutsche Bank Trust Company Americas, a New York banking
corporation (“Deutsche Bank”), as indenture trustee (“Indenture Trustee”); and

 

WHEREAS, WEST and the Indenture Trustee have entered into the Series B2
Supplement to the Indenture, dated as of August 9, 2005 (the “Series B2
Supplement”), pursuant to which WEST is to issue the Series B2 Notes in an
initial aggregate Maximum Principal Balance of $100,000,000;

 

WHEREAS, the Series B2 Noteholders are willing to make loans to WEST on the
Initial Closing Date and from time to time thereafter until the occurrence of a
Conversion Event, and the obligation of WEST to repay such Loans will be
represented by the Series B2 Notes;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

Section 1.01.                             Definitions.  (a)  Capitalized terms
used herein and not otherwise defined shall have the meaning set forth in the
Indenture.  Whenever used in this Agreement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement,
substantially in the form of Exhibit B attached hereto, pursuant to which the
transferee of a Series B2 Note agrees to make Series B2 Loans to the extent of
the Unused Commitment allocable to the Series B2 Note that is transferred to
such transferee.

 

“Buyer” has the meaning set forth in Section 3.03(m).

 

“Commercial Paper Notes” means commercial paper notes issued by, or on behalf
of, a CP Noteholder for the purpose of funding or maintaining its Loans to WEST
and its holding of its Series B2 Note, including all such commercial paper notes
so issued to re-finance matured commercial paper notes issued by, or on behalf
of, such CP Noteholder that were originally issued to finance or maintain such
CP Noteholder’s Loans to WEST and such holding.

 

--------------------------------------------------------------------------------


 

“Conversion Date” means July 31, 2007 or such later date to which the Conversion
Date may be extended (if extended) in the sole discretion of the Series B2 Note
Purchasers in accordance with the terms of Section 2.03(b) hereof.

 

“CP Noteholder” means any Series B2 Noteholder that will fund or maintain its
Loans and its holding of its Series B2 Note with the issuance of Commercial
Paper Notes.

 

“Eligible Transferee” means (i) an Affiliate of a Series B2 Noteholder, or
(ii) any other then existing Series B2 Noteholder, or (iii) a commercial bank,
insurance company or other financial institution that (x) complies with the
transfer provisions of Section 2.11 of the Indenture, and (y) if such transfer
is to occur prior to the Conversion Date, such transferee in the reasonable
determination of WEST, has the capability to make Loans to WEST up to the Unused
Commitment in respect of the Series B2 Note being transferred to such financial
institution and is otherwise reasonably acceptable to WEST, as evidenced to the
Indenture Trustee in writing (which approval shall not be unreasonably withheld
or delayed).

 

“Engine Information” means, with respect to any Engine, the manufacturer, type
and model of such Engine, and manufacturer’s serial numbers of such Engine.

 

“Funding Date” means as to any Loan, the Business Day that is specified in the
Funding Request for such Loan in accordance with Section 2.02 hereof.

 

“Funding Date Engine” has the meaning set forth in Section 3.03(l).

 

“Funding Request” means a written request by WEST to obtain Loans from the
Series B2 Noteholders, such notice to be in the form of Exhibit A hereto and to
conform to requirements of Section 2.02 hereof.

 

“Indemnified Party” has the meaning specified in Section 7.01 hereof.

 

“Indenture” means the Indenture, as supplemented by the Supplements, including
the Series B2 Supplement, as the same may be amended and supplemented from time
to time.

 

“Liquidity Agreement” means any agreement to which a CP Noteholder is a party
and under which one or more Liquidity Providers has agreed to purchase from such
CP Noteholder the Series B2 Notes held by such CP Noteholder and to assume such
CP Noteholder’s obligation to make Loans in an amount up to the Unused
Commitment of such CP Noteholder.

 

“Liquidity Provider” means any financial institution that is an Eligible
Transferee and a party to a Liquidity Agreement with a CP Noteholder.

 

“Loans” means the Series B2 Loans and the Series A2 Loans.

 

“Material Adverse Effect” has the meaning specified in Section 4.01(a) hereof.

 

“Maximum Commitment” shall mean (a), for all Series B2 Noteholders, $13,558,400
in the aggregate, which amount may be increased up to $21,428,521 as provided in
Section 2.03(d) of the Series B2 Supplement and Section 2.03(c) hereof, and (b),
for each Series A2 Noteholder,

 

2

--------------------------------------------------------------------------------


 

the amount set forth opposite the name of such Series B2 Noteholder in
Schedule 1 attached hereto, increased proportionately in the event of any
increase in the aggregate Maximum Commitment described in clause (a) of this
definition.

 

“Maximum Principal Balance” shall mean, with respect to any Warehouse Note, the
maximum amount that WEST may borrow from the holder of such Warehouse Note,
which shall be equal to the Maximum Commitment of such holder.

 

“Notes” means the Series A Notes and the Series B Notes.

 

“Series A Notes” means, collectively, (a) the $100,000,000 in maximum principal
amount of WEST’s Series A2 Notes dated August 9, 2005 and issued pursuant to
this Series A2 Note Purchase Agreement and the Series A2 Supplement and (b) the
$200,000,000 in stated principal amount of WEST’s Series A1 Notes dated
August 9, 2005 and issued pursuant to the Series A1 Note Purchase Agreement and
the Series A1 Supplement.

 

“Series A2 Loan” means, individually or in the aggregate, a loan to WEST by the
Holder or Holders of the Series A2 Notes pursuant to the Series A2 Supplement
and the Series A2 Note Purchase Agreement.

 

“Series A2 Noteholder” means, initially, Fortis and HSH and, at any time of
determination for the Series A2 Notes thereafter, any person in whose name a
Series A2 Note is registered in the Register.

 

“Series A2 Note Purchase Agreement” means this Series A2 Note Purchase and Loan
Agreement, dated as of August 9, 2005, among WEST, Willis and the Series A2
Noteholders, as may be amended, modified or supplemented from time to time in
accordance with its terms.

 

“Series A2 Supplement” means the Series A2 Supplement dated as of August 9,
2005, between WEST and the Indenture Trustee, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Series B Notes” means, collectively, (a) the $28,276,878 in stated principal
amount of WEST’s Series B1 Notes dated August 9, 2005 and issued pursuant to the
Series B1 Note Purchase Agreement and the Series B1 Supplement, and (b) the
$13,558,400 in maximum principal amount of WEST’s Series B2 Notes dated
August 9. 2005 and issued pursuant to the Series B2 Note Purchase Agreement and
the Series B2 Supplement.

 

“Series B2 Loan” means a funding by the Series B2 Noteholder of a loan to WEST
pursuant to Article II hereof.

 

“Series B2 Note Purchase Agreement” means the Series B2 Note Purchase and Loan
Agreement, dated as of August 9, 2005, among WEST, Willis and the Series B2
Noteholders as may be amended, modified or supplemented from time to time in
accordance with its terms.

 

“Series B2 Noteholders” means, on the Closing Date, Fortis and HSH and, at any
time of determination thereafter, any person in whose name a Series B2 Note is
registered in the Register.

 

3

--------------------------------------------------------------------------------


 

“Series B2 Related Documents” means the Series B2 Transaction Documents and the
Related Documents, as the same may be amended, supplemented, restated, replaced
or otherwise modified from time to time.

 

“Series B2 Supplement” means the Series B2 Supplement to the Indenture, dated as
of August 9, 2005, between WEST and the Indenture Trustee as may be amended,
modified or supplemented from time to time in accordance with its terms.

 

“Third Party Claim” has the meaning specified in Section 7.01 hereof.

 

Section 1.02.                             Other Definitional Provisions.  The
conventions of construction and usage set forth in Section 1.02 of the Indenture
are hereby incorporated by reference in this Supplement.

 


ARTICLE II


 


PURCHASE AND SALE


 

Section 2.01.                             Sale and Delivery of the Series B2
Notes.  In reliance on the representations, warranties and agreements and on the
terms and conditions set forth herein and in the Indenture and the Series B2
Supplement, WEST agrees to sell, and each of the Series B2 Noteholders severally
and not jointly agrees to purchase, on the Initial Closing Date, a Series B2
Note with the Maximum Principal Balance for each Series B2 Noteholder set forth
in Schedule 1 (which Maximum Principal Balances may be increased pursuant to
Section 2.03(a) hereof and Section 2.03(d) of the Series B2 Supplement).  The
Series B2 Notes shall be duly executed by WEST, duly authenticated by the
Indenture Trustee and registered in the names of the Series B2 Noteholders.  The
actual Outstanding Principal Balance of each Series B2 Note will be equal to the
principal amount of the Loans made by the holder thereof from time to time in
accordance with the terms hereof and of the Series B2 Supplement minus any
payments of the principal amount of the Series B2 Notes made in accordance with
the terms thereof and the Series B2 Supplement and the Indenture.

 

Section 2.02.                             Funding of Loans.  (a)  On the terms
and conditions hereinafter set forth, each Series B2 Noteholder severally and
not jointly agrees that it will make Loans to WEST, on the Initial Closing Date
and from time to time thereafter until the occurrence of a Conversion Event,
upon the receipt of a Funding Request from WEST and otherwise as provided in
this Section 2.02 and in each subject to satisfaction of the applicable
conditions precedent set forth in Article III hereof and in Article IV of the
Series B2 Supplement, in a total amount outstanding at any time up to its
Maximum Commitment.  It is expressly understood and agreed that WEST shall not
have any right to receive, and each Series B2 Noteholder shall not have any
obligation to disburse, (x) any amount in excess of the Maximum Commitment of
such Series B2 Noteholder or (y) any amount whatsoever on or after the date on
which a Conversion Event occurs.  Under no circumstances shall the Series B2
Noteholders fund any Loans if after giving effect to such Loans, (i) the
aggregate Series B2 Note Outstanding principal balance outstanding hereunder
would either (A) exceed the Series B2 Maximum Commitment or (B) result in a
Senior Borrowing Base Deficiency or (ii) the Aggregate Note Principal Balance
would exceed the Maximum Borrowing Base.

 

4

--------------------------------------------------------------------------------


 


(B)                                 ON THE INITIAL CLOSING DATE, EACH OF THE
SERIES B2 NOTEHOLDERS SHALL, UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET
FORTH IN SECTIONS 3.02 AND 3.03 HEREOF, MAKE A LOAN TO WEST IN THE AMOUNT SET
FORTH BESIDE ITS NAME ON SCHEDULE 1.


 


(C)                                  ON ANY BUSINESS DAY AFTER THE INITIAL
CLOSING DATE AND PRIOR TO THE DATE ON WHICH A CONVERSION EVENT OCCURS, EACH OF
THE SERIES B2 NOTEHOLDERS AGREES THAT IT SHALL MAKE A LOAN TO WEST IN THE AMOUNT
SPECIFIED IN A FUNDING REQUEST DELIVERED TO THE SERIES B2 NOTEHOLDERS BY WEST AT
LEAST THREE BUSINESS DAYS PRIOR TO THE FUNDING DATE SET FORTH IN SUCH FUNDING
REQUEST, WHICH SHALL SPECIFY (I) THE AGGREGATE AMOUNT OF THE LOANS TO BE MADE BY
THE SERIES B2 NOTEHOLDERS AND THE AMOUNT OF THE LOAN TO BE MADE BY EACH
INDIVIDUAL SERIES B2 NOTEHOLDER ON SUCH FUNDING DATE, (II) THE PROPOSED FUNDING
DATE, AND (III) THE USE OF THE PROCEEDS OF SUCH LOANS, INCLUDING THE ENGINE
INFORMATION FOR ANY FUNDING DATE ENGINE BEING ACQUIRED WITH THE PROCEEDS OF SUCH
LOANS.  EACH FUNDING REQUEST DELIVERED BY WEST PURSUANT TO THIS SECTION 2.04
SHALL BE IRREVOCABLE.  ON THE FUNDING DATE, EACH OF THE SERIES B2 NOTEHOLDERS
SHALL, UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III
HEREOF AND ARTICLE IV OF THE SERIES B2 SUPPLEMENT, MAKE AVAILABLE TO WEST BY
WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS, AT SUCH BANK OR OTHER LOCATION
REASONABLY DESIGNATED BY WEST IN THE APPLICABLE FUNDING REQUEST, AN AMOUNT EQUAL
TO THE AMOUNT OF SUCH LOAN RELATED TO SUCH FUNDING.


 


(D)                                 IF ANY SERIES B2 NOTEHOLDER SHALL DEFAULT ON
ITS OBLIGATION TO MAKE A LOAN ON ANY FUNDING DATE, ONE OR MORE OF THE OTHER
SERIES B2 NOTEHOLDERS MAY ELECT (BUT SHALL NOT BE REQUIRED TO) TO MAKE THE LOAN
OF THE DEFAULTING SERIES B2 NOTEHOLDER.  IN SUCH EVENT, THE MAXIMUM PRINCIPAL
BALANCE OF THE SERIES B2 NOTE HELD BY THE DEFAULTING SERIES B2 NOTEHOLDER AND
THE MAXIMUM COMMITMENT OF THE DEFAULTING SERIES B2 NOTEHOLDER SHALL BE REDUCED
BY THE AMOUNT OF THE LOAN SO MADE, AND THE MAXIMUM PRINCIPAL BALANCE OF THE
SERIES B2 NOTE HELD BY THE SERIES B2 NOTEHOLDER MAKING SUCH LOAN AND THE MAXIMUM
COMMITMENT OF SUCH SERIES B2 NOTEHOLDER SHALL BE INCREASED BY THE AMOUNT OF SUCH
LOAN.


 


(E)                                  WEST MAY, WITHIN 75 DAYS, BUT NO LATER THAN
45 DAYS, PRIOR TO THE THEN EXISTING CONVERSION DATE, BY WRITTEN NOTICE TO EACH
SERIES B2 NOTEHOLDER, MAKE WRITTEN REQUEST FOR THE SERIES B2 NOTE NOTEHOLDERS TO
EXTEND THE CONVERSION DATE FOR AN ADDITIONAL PERIOD OF 364 DAYS.  THE SERIES B2
NOTEHOLDERS SHALL MAKE A DETERMINATION, IN THEIR SOLE DISCRETION AND AFTER A
FULL CREDIT REVIEW, NOT MORE THAN 30 DAYS AND NOT LESS THAN 15 DAYS PRIOR TO THE
THEN APPLICABLE CONVERSION DATE AS TO WHETHER OR NOT THEY WILL AGREE TO EXTEND
THE CONVERSION DATE; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY SERIES B2
NOTEHOLDER TO MAKE A TIMELY RESPONSE TO WEST’S REQUEST FOR EXTENSION OF THE
CONVERSION DATE SHALL BE DEEMED TO CONSTITUTE A REFUSAL BY SUCH SERIES B2
NOTEHOLDERS TO EXTEND THE CONVERSION DATE.  IT SHALL BE A CONDITION TO THE
EXTENSION OF THE CONVERSION DATE THAT (I) THE COMMITMENT OF ALL OF THE SERIES B2
NOTEHOLDERS UNDER THE SERIES B2 NOTE PURCHASE AGREEMENT BE EXTENDED TO THE SAME
DATE, (II) A RATING AGENCY CONFIRMATION SHALL HAVE BEEN RECEIVED IN RESPECT OF
SUCH EXTENSION AND (III) THE COMMITMENTS OF ALL SERIES B2 NOTEHOLDERS UNDER THE
SERIES B2 NOTE PURCHASE AGREEMENT BE EXTENDED TO THE SAME DATE.


 

Section 2.03.                             Increase or Decrease in Maximum
Commitments.  (a)  WEST may elect to increase the aggregate Maximum Principal
Balances of the Series B2 Notes and the aggregate Maximum Commitments of the
Series B2 Noteholders to an amount greater than $13,558,400 but not in excess of
$21,428,521, subject to the receipt of (i) the prior written consent of all of

 

5

--------------------------------------------------------------------------------


 

the Series B2 Noteholders and (ii) a Rating Agency Confirmation, provided that,
as a condition of any such increase, WEST also shall elect to increase the
Maximum Principal Balances of the Series A2 Notes and the Maximum Commitments of
the Series A2 Noteholders by a proportionate amount, as provided in the
Series A2 Supplement and the Series A2 Note Purchase Agreement. Any increase
pursuant to the preceding sentence shall be applied to increase the Maximum
Principal Balances of the individual Series B2 Notes and the Maximum Commitments
of the Series B2 Noteholders proportionately to the Maximum Principal Balances
of the Series B2 Notes held by the Series B2 Noteholders immediately prior to
such increase, and each Series B2 Noteholder agrees that its Maximum Commitment
shall be increased by an amount equal to the amount by which the Maximum
Principal Balance of its Series B2 Note is so increased, and that such increases
shall be deemed to occur without any Series B2 Noteholder having to surrender
its Series B2 Notes in exchange for a new Series B2 Note reflecting the
increased Maximum Principal Balance.

 


(B)                                 WEST MAY, UPON AT LEAST FIVE BUSINESS DAYS’
NOTICE TO THE SERIES B2 NOTEHOLDERS, TERMINATE IN WHOLE OR REDUCE IN PART THE
AGGREGATE MAXIMUM COMMITMENTS OF THE SERIES B2 NOTEHOLDERS AND THE MAXIMUM
PRINCIPAL BALANCES OF THE SERIES B2 NOTES IN AN AGGREGATE AMOUNT NOT TO EXCEED
THE EXCESS OF SUCH MAXIMUM PRINCIPAL BALANCES OVER THE THEN AGGREGATE
OUTSTANDING PRINCIPAL BALANCE OF THE SERIES B2 NOTES; PROVIDED THAT ANY PARTIAL
REDUCTION OF THE AGGREGATE MAXIMUM COMMITMENTS OF THE SERIES B2 NOTEHOLDERS AND
THE MAXIMUM PRINCIPAL BALANCES OF THE SERIES B2 NOTES SHALL BE APPLIED PRO RATA
TO THE INDIVIDUAL MAXIMUM COMMITMENTS OF THE SERIES B2 NOTEHOLDERS AND THE
MAXIMUM PRINCIPAL BALANCES OF THE SERIES B2 NOTES, RESPECTIVELY, AND SHALL BE
ACCOMPANIED BY A PROPORTIONATE PARTIAL REDUCTION (BASED ON THE RATIO OF THE
MAXIMUM COMMITMENTS OF SUCH SERIES PRIOR TO SUCH REDUCTION) OF THE AGGREGATE
MAXIMUM COMMITMENTS OF THE SERIES A2 NOTEHOLDERS. EACH NOTICE OF REDUCTION OR
TERMINATION PURSUANT TO THIS SECTION 2.03(B) SHALL BE IRREVOCABLE, AND SUCH
REDUCTION SHALL BE DEEMED TO OCCUR WITHOUT ANY SERIES B2 NOTEHOLDER HAVING TO
SURRENDER ITS SERIES B2 NOTES IN EXCHANGE FOR A NEW SERIES B2 NOTE REFLECTING
THE REDUCED MAXIMUM PRINCIPAL BALANCE.


 


ARTICLE III

 


CONDITIONS PRECEDENT TO OBLIGATION OF THE SERIES B2 NOTEHOLDERS


 

Section 3.01.                             Conditions Precedent to Issuance of
Series B2 Notes.  The obligation of WEST to issue the Series B2 Notes to the
Series B2 Noteholders is subject to satisfaction of the following conditions
precedent:

 


(A)                                  ALL OF THE CONDITIONS PRECEDENT TO THE
OBLIGATIONS OF WEST SET FORTH IN SECTION 6A OF THE SERIES B1 NOTE PURCHASE
AGREEMENT SHALL HAVE BEEN SATISFIED BY WEST AND WEST, WILLIS AND THE SERIES B1
NOTEHOLDERS SHALL HAVE EXECUTED AND DELIVERED THE SERIES B1 NOTE PURCHASE
AGREEMENT.


 


(B)                                 WEST, WILLIS AND THE SERIES B2 NOTEHOLDERS
SHALL HAVE EXECUTED AND DELIVERED THIS AGREEMENT.


 


(C)                                  WEST, WILLIS AND THE SERIES A2 NOTEHOLDERS
SHALL HAVE EXECUTED AND DELIVERED THE SERIES A2 NOTE PURCHASE AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


(D)                                 WEST, WILLIS AND THE SERIES B1 NOTEHOLDERS
SHALL HAVE EXECUTED AND DELIVERED THE SERIES B1 NOTE PURCHASE AGREEMENT.


 

Section 3.02.                             Conditions Precedent on Initial
Closing Date.  The effectiveness of the agreement of the Series B2 Noteholders
to make the Loans and their obligation to make the Initial Loans on the Initial
Closing Date is subject to satisfaction of the following conditions precedent:

 


(A)                                  THE SERIES B2 NOTEHOLDERS SHALL HAVE
RECEIVED FROM WEST A CERTIFICATE, DATED THE INITIAL CLOSING DATE AND EXECUTED BY
A CONTROLLING TRUSTEE, TO THE EFFECT THAT:


 

(I)                                     THE REPRESENTATIONS AND WARRANTIES OF
WEST IN THIS AGREEMENT AND THE SERIES B2 SUPPLEMENT ARE ACCURATE IN ALL MATERIAL
RESPECTS AS OF THE INITIAL CLOSING DATE; AND

 

(II)                                  WEST HAS COMPLIED WITH ALL THE AGREEMENTS
AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR
BEFORE THE INITIAL CLOSING DATE.

 


(B)                                 THE SERIES B2 NOTEHOLDERS SHALL HAVE
RECEIVED FROM WILLIS A CERTIFICATE, DATED THE INITIAL CLOSING DATE AND EXECUTED
BY A RESPONSIBLE OFFICER, TO THE EFFECT THAT:


 

(I)                                     THE REPRESENTATIONS AND WARRANTIES OF
WILLIS IN THIS AGREEMENT AND IN THE OTHER RELATED DOCUMENTS TO WHICH WILLIS IS A
PARTY ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE INITIAL CLOSING DATE; AND

 

(II)                                  WILLIS HAS COMPLIED WITH ALL THE
AGREEMENTS AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED OR
SATISFIED AT OR BEFORE THE INITIAL CLOSING DATE.

 


(C)                                  THE SERIES B2 NOTEHOLDERS SHALL HAVE
RECEIVED THE FOLLOWING:


 

(I)                                     WITH RESPECT TO WILLIS A GOOD STANDING
CERTIFICATE FROM THE SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT
EARLIER THAN TEN DAYS BEFORE THE CLOSING DATE,

 

(II)                                  WITH RESPECT TO WEST A GOOD STANDING
CERTIFICATE FROM THE SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT
EARLIER THAN TEN DAYS BEFORE THE CLOSING DATE, AND

 

(III)                               WITH RESPECT TO WEST FUNDING, A GOOD
STANDING CERTIFICATE FROM THE SECRETARY OF STATE OF DELAWARE, DATED NOT EARLIER
THAN TEN DAYS BEFORE THE CLOSING DATE.

 


(D)                                 THE SERIES B2 NOTEHOLDERS SHALL HAVE
RECEIVED FROM THE SECRETARY OR OTHER RESPONSIBLE OFFICER OF WILLIS, IN THE
OFFICER’S INDIVIDUAL CAPACITY, A CERTIFICATE, DATED THE INITIAL CLOSING DATE, TO
THE EFFECT THAT:


 

(I)                                     EACH INDIVIDUAL WHO, AS AN OFFICER OR
REPRESENTATIVE OF WILLIS, SIGNED THIS AGREEMENT, ANY RELATED DOCUMENT OR ANY
OTHER DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE INITIAL CLOSING DATE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR IN THE
RELATED DOCUMENTS WAS AT THE RESPECTIVE TIMES OF SUCH SIGNING AND

 

7

--------------------------------------------------------------------------------


 

DELIVERY, AND IS AS OF THE INITIAL CLOSING DATE, DULY ELECTED OR APPOINTED,
QUALIFIED, AND ACTING AS SUCH OFFICER OR REPRESENTATIVE, AND THE SIGNATURE OF
THE INDIVIDUAL APPEARING ON THE DOCUMENTS AND CERTIFICATES IS THE OFFICER’S
GENUINE SIGNATURE; AND

 

(II)                                  NO EVENT (INCLUDING ANY ACT OR OMISSION ON
THE PART OF WILLIS) HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING CERTIFICATE
REFERRED TO IN PARAGRAPH (C) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF WILLIS
UNDER THE LAWS OF THE STATE OF DELAWARE.

 

(III)                               ATTACHED TO SUCH CERTIFICATE ARE ACCURATE
COPIES OF THE ORGANIZATIONAL DOCUMENTS OF WILLIS, AS IN EFFECT ON THE INITIAL
CLOSING DATE, AND OF THE RESOLUTIONS OF WILLIS AND ANY REQUIRED CONSENT RELATING
TO THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND THE RELATED DOCUMENTS.

 


(E)                                  THE SERIES B2 NOTEHOLDERS SHALL HAVE
RECEIVED FROM A CONTROLLING TRUSTEE OF WEST A CERTIFICATE, DATED THE CLOSING
DATE, TO THE EFFECT THAT:


 

(I)                                     EACH INDIVIDUAL WHO, AS A CONTROLLING
TRUSTEE OR OTHER REPRESENTATIVE OF WEST, SIGNED THIS AGREEMENT, ANY RELATED
DOCUMENT, OR ANY OTHER DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE
INITIAL CLOSING DATE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT OR IN THE RELATED DOCUMENTS, WAS AT THE RESPECTIVE TIMES OF SUCH
SIGNING AND DELIVERY, AND IS AS OF THE INITIAL CLOSING DATE, DULY ELECTED OR
APPOINTED, QUALIFIED, AND ACTING AS SUCH CONTROLLING TRUSTEE OR REPRESENTATIVE,
AND THE SIGNATURE OF THE INDIVIDUAL APPEARING ON THE DOCUMENTS AND CERTIFICATES
IS SUCH CONTROLLING TRUSTEE’S GENUINE SIGNATURE; AND

 

(II)                                  NO EVENT (INCLUDING ANY ACT OR OMISSION ON
THE PART OF WEST) HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING CERTIFICATE
REFERRED TO IN PARAGRAPH (C) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF WEST
UNDER THE LAWS OF THE STATE OF DELAWARE.

 

(III)                               ATTACHED TO SUCH CERTIFICATE ARE ACCURATE
COPIES OF THE TRUST AGREEMENT OF WEST, AS IN EFFECT ON THE INITIAL CLOSING DATE,
AND OF THE RESOLUTIONS OF WEST, AND OF ANY REQUIRED CONSENT RELATING TO THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND THE RELATED DOCUMENTS.

 


(F)                                    THE SERIES B2 NOTEHOLDERS SHALL HAVE
RECEIVED FROM THE SECRETARY OR OTHER RESPONSIBLE OFFICER OF WEST FUNDING, IN THE
OFFICER’S INDIVIDUAL CAPACITY, A CERTIFICATE, DATED THE CLOSING DATE, TO THE
EFFECT THAT:


 

(I)                                     EACH INDIVIDUAL WHO, AS AN OFFICER OR
REPRESENTATIVE OF WEST FUNDING, SIGNED ANY RELATED DOCUMENT OR ANY OTHER
DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE INITIAL CLOSING DATE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THE RELATED DOCUMENTS, WAS AT
THE RESPECTIVE TIMES OF SUCH SIGNING AND DELIVERY, AND IS AS OF THE INITIAL
CLOSING DATE, DULY ELECTED OR APPOINTED, QUALIFIED, AND ACTING AS SUCH OFFICER
OR REPRESENTATIVE, AND THE SIGNATURE OF THE INDIVIDUAL APPEARING ON THE
DOCUMENTS AND CERTIFICATES IS THE OFFICER’S GENUINE SIGNATURE; AND

 

(II)                                  NO EVENT (INCLUDING ANY ACT OR OMISSION ON
THE PART OF WEST FUNDING) HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING
CERTIFICATE REFERRED TO IN

 

8

--------------------------------------------------------------------------------


 

PARAGRAPH (C) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF WEST FUNDING UNDER
THE LAWS OF ITS CHARTERING JURISDICTION, AND

 

(III)                               ATTACHED TO SUCH CERTIFICATE ARE ACCURATE
COPIES OF THE RELEVANT ORGANIZATIONAL DOCUMENTS OF WEST FUNDING, AS IN EFFECT ON
THE INITIAL CLOSING DATE, AND OF THE RESOLUTIONS OF WEST FUNDING, AND OF ANY
REQUIRED CONSENT RELATING TO THE TRANSACTIONS CONTEMPLATED IN THE RELATED
DOCUMENTS.

 


(G)                                 THE SERIES B2 NOTEHOLDERS SHALL HAVE
RECEIVED FROM THOMAS C. NORD, IN HIS CAPACITY AS GENERAL COUNSEL OF WILLIS AND
PILLSBURY WINTHROP SHAW PITTMAN LLP, IN ITS CAPACITY AS SPECIAL NEW YORK COUNSEL
FOR WILLIS, WEST AND WEST FUNDING, AN OPINION OR OPINIONS, DATED THE INITIAL
CLOSING DATE AND ADDRESSED TO THE SERIES B2 NOTEHOLDERS, ADDRESSING
CORPORATE/ENTITY MATTERS, ENFORCEABILITY, SECURITY INTEREST, TAX, SECURITIES LAW
AND DISCLOSURE MATTERS, THAT IS OR ARE IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE SERIES B2 NOTEHOLDERS.


 


(H)                                 THE SERIES B2 NOTEHOLDERS SHALL HAVE
RECEIVED FROM MORRIS, JAMES HITCHENS & WILLIAMS LLP, IN ITS CAPACITY AS SPECIAL
DELAWARE COUNSEL FOR WILLIS, WEST AND WEST FUNDING, AN OPINION OR OPINIONS,
DATED THE INITIAL CLOSING DATE AND ADDRESSED TO THE SERIES B2 NOTEHOLDERS,
ADDRESSING DELAWARE ENTITY AND SECURITY INTEREST PERFECTION MATTERS, THAT IS IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE SERIES B2 NOTEHOLDERS.


 


(I)                                     THE SERIES B2 NOTEHOLDERS SHALL HAVE
RECEIVED FROM PILLSBURY WINTHROP SHAW PITTMAN LLP, IN ITS CAPACITY AS SPECIAL
BANKRUPTCY COUNSEL FOR WILLIS, WEST AND WEST FUNDING, AN OPINION OR OPINIONS,
DATED THE CLOSING DATE AND ADDRESSED TO THE INDENTURE TRUSTEE AND THE SECURITY
TRUSTEE, ADDRESSING “TRUE SALE” MATTERS IN CONNECTION WITH THE TRANSFERS
CONTEMPLATED UNDER THE ASSET TRANSFER AGREEMENT, AND SUBSTANTIVE CONSOLIDATION
WITH RESPECT TO WEST AND ITS SUBSIDIARIES AND WILLIS, IN EACH CASE UNDER THE
U.S. FEDERAL BANKRUPTCY LAW, THAT IS OR ARE IN FORM AND SUBSTANCE ACCEPTABLE TO
THE PLACEMENT AGENT IN ITS SOLE DISCRETION.


 


(J)                                     THE SERIES B2 NOTES SHALL HAVE BEEN
RATED BY MOODY’S AND FITCH NOT LESS THAN BAA3 AND BBB, RESPECTIVELY, AND SUCH
RATINGS SHALL NOT HAVE BEEN RESCINDED.


 


(K)                                  THE SERIES B2 TRANSACTION DOCUMENTS AND THE
RELATED DOCUMENTS SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES
THERETO.


 


(L)                                     THE SERIES B2 NOTES SHALL HAVE BEEN
EXECUTED BY WEST AND AUTHENTICATED BY THE INDENTURE TRUSTEE.


 


(M)                               EVIDENCE OF RECORDATION OF THE INITIAL ENGINE
MORTGAGES WITH THE FAA AND AN OPINION FROM MCAFEE & TAFT IN ITS CAPACITY AS
SPECIAL. THE SERIES B2 NOTES SHALL HAVE BEEN EXECUTED BY WEST AND AUTHENTICATED
BY THE INDENTURE TRUSTEE.


 


(N)                                 ALL PROCEEDINGS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE OTHER SERIES B2 TRANSACTION
DOCUMENTS AND THE RELATED DOCUMENTS SHALL BE SATISFACTORY IN FORM AND SUBSTANCE
TO THE SERIES B2 NOTEHOLDERS.

 

9

--------------------------------------------------------------------------------


 

Section 3.03.                             Conditions Precedent To Loans.  The
obligations of the Series B2 Noteholders to make Loans on any Funding Date after
the Initial Closing Date are subject to the following conditions precedent:

 


(A)                                  FUNDING REQUEST.  WEST SHALL HAVE DELIVERED
A FUNDING REQUEST TO THE SERIES B2 NOTEHOLDERS IN RESPECT OF SUCH LOANS AT LEAST
THREE (3) BUSINESS DAYS PRIOR TO THE FUNDING DATE.


 


(B)                                 SERIES B2 LOANS.  ON SUCH FUNDING DATE,
LOANS ARE ALSO MADE BY THE SERIES A2 NOTEHOLDERS UNDER THE SERIES A2 NOTE
PURCHASE AGREEMENT IN AN AMOUNT THAT SHALL BE A PROPORTIONATE PARTIAL REDUCTION
(BASED ON THE RATIO OF MAXIMUM COMMITMENTS OF SUCH SERIES PRIOR TO SUCH
REDUCTION) OF THE AGGREGATE MAXIMUM COMMITMENTS OF THE LOANS FUNDED BY THE
SERIES B2 NOTEHOLDERS UNDER THIS AGREEMENT;


 


(C)                                  NO CONVERSION EVENT.  AS OF THE FUNDING
DATE, AS APPLICABLE, NO CONVERSION EVENT SHALL HAVE OCCURRED, UNLESS NOTEHOLDERS
REPRESENTING ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING PRINCIPAL BALANCE OF
THE SERIES B2 NOTES AND THE SERIES A2 NOTES HAVE WAIVED THE OCCURRENCE OF EACH
AND EVERY CONVERSION EVENT THAT HAS OCCURRED.

 


(D)                                 NO EARLY AMORTIZATION EVENT.  BEFORE AND
AFTER GIVING EFFECT TO SUCH LOAN, NO EARLY AMORTIZATION EVENT SHALL HAVE
OCCURRED, UNLESS NOTEHOLDERS REPRESENTING ONE HUNDRED PERCENT (100%) OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE SERIES B2 NOTES AND THE SERIES A2 NOTE HAVE
WAIVED THE OCCURRENCE OF EACH AND EVERY EARLY AMORTIZATION EVENT THAT HAS
OCCURRED.

 


(E)                                  NO SERVICER TERMINATION EVENT.  BEFORE AND
AFTER GIVING EFFECT TO SUCH LOAN, NO SERVICER TERMINATION EVENT SHALL HAVE
OCCURRED, UNLESS NOTEHOLDERS REPRESENTING ONE HUNDRED PERCENT (100%) OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE SERIES B2 NOTES AND THE SERIES A2 NOTE HAVE
WAIVED THE OCCURRENCE OF EACH AND EVERY SERVICER TERMINATION EVENT THAT HAS
OCCURRED.

 


(F)                                    NO VIOLATION OF MAXIMUM COMMITMENT. 
BEFORE AND AFTER GIVING EFFECT TO SUCH LOAN, THE AGGREGATE OUTSTANDING PRINCIPAL
BALANCE OF THE SERIES B2 NOTES WILL NOT EXCEED THE MAXIMUM COMMITMENT OF THE
SERIES B2 NOTEHOLDERS.

 


(G)                                 NO SENIOR BORROWING BASE DEFICIENCY.  BEFORE
AND AFTER GIVING EFFECT TO SUCH LOAN, AND THE ACQUISITION OF ANY ADDITIONAL
ENGINE WITH THE PROCEEDS THEREOF, NO SENIOR BORROWING BASE DEFICIENCY IS OR
WOULD BE CONTINUING.

 


(H)                                 SENIOR BORROWING BASE AND JUNIOR BORROWING
BASE.  BEFORE AND AFTER GIVING EFFECT TO SUCH LOAN, THE AGGREGATE OUTSTANDING
PRINCIPAL BALANCE OF ALL SERIES THEN OUTSTANDING DOES NOT EXCEED THE SENIOR
BORROWING BASE OR THE JUNIOR BORROWING BASE, AS THE CASE MAY BE.

 


(I)                                     CERTIFICATE.  EACH OF THE FOLLOWING
SHALL BE TRUE AND THE INDENTURE TRUSTEE SHALL HAVE RECEIVED A CERTIFICATE SIGNED
BY A CONTROLLING TRUSTEE OF WEST STATING THAT

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES OF
WEST CONTAINED IN THIS AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE FUNDING
DATE, AS THOUGH MADE ON AND AS OF SUCH DATE;

 

10

--------------------------------------------------------------------------------


 

(II)                                  THE CONDITIONS DESCRIBED IN CLAUSES (A),
(B) AND (C) ARE SATISFIED; AND

 

(III)                               NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
OR IS CONTINUING;

 


(J)                                     AVAILABLE COLLECTIONS AMOUNT.  IF THE
PROCEEDS OF THE LOAN ARE BEING USED TO INCREASE THE AVAILABLE COLLECTIONS AMOUNT
ON ANY PAYMENT DATE, THE INDENTURE TRUSTEE SHALL HAVE RECEIVED A CERTIFICATE
FROM THE ADMINISTRATIVE AGENT TO THE EFFECT THAT THE AVAILABLE COLLECTIONS
AMOUNT FOR SUCH PAYMENT DATE WITHOUT THE INCLUSION OF SUCH LOAN IS IN AN AMOUNT
SUFFICIENT TO PAY BASE INTEREST ON ALL SERIES B NOTES IN ACCORDANCE WITH
SECTION 3.13 OF THE INDENTURE.

 


(K)                                  ENGINE MODIFICATIONS.  IF THE PROCEEDS OF
THE LOAN ARE BEING USED TO FUND MANDATORY ENGINE MODIFICATIONS OR DISCRETIONARY
ENGINE MODIFICATIONS, THE INDENTURE TRUSTEE, THE SERIES B2 NOTEHOLDERS AND
SERIES A2 NOTEHOLDERS SHALL HAVE RECEIVED (X) EVIDENCE SATISFACTORY TO THE
INDENTURE TRUSTEE, THE SERIES B2 NOTEHOLDERS AND THE SERIES A2 NOTEHOLDERS THAT
THE APPROVALS BY THE CONTROLLING TRUSTEES REQUIRED BY SECTION 5.03(C) OF THE
INDENTURE AND (Y) INVOICES OR OTHER EVIDENCE OF THE COST OF SUCH MANDATORY
ENGINE MODIFICATIONS OR DISCRETIONARY ENGINE MODIFICATIONS, AS THE CASE MAY BE,
HAVE BEEN OBTAINED.

 


(L)                                     FUNDING DATE ENGINE.  IF THE PROCEEDS OF
THE LOAN ARE TO BE USED TO ACQUIRE THE THIRD REMAINING ENGINE OR AN ADDITIONAL
ENGINE (ALL SUCH ENGINES BEING COLLECTIVELY REFERRED TO HEREIN WITH RESPECT TO
THE APPLICABLE FUNDING DATE AS, THE “FUNDING DATE ENGINES”), THE INDENTURE
TRUSTEE SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO THE INDENTURE TRUSTEE AS TO
THE FOLLOWING:

 

(I)                                     THE APPROVALS BY THE CONTROLLING
TRUSTEES REQUIRED BY SECTION 5.03(B) HAVE BEEN OBTAINED;

 

(II)                                  THE FUNDING DATE ENGINE SATISFIES THE
REQUIREMENTS IN THE DEFINITION OF AN “ENGINE” IN THE INDENTURE, AND THE PURCHASE
PRICE FOR THE FUNDING DATE ENGINE SATISFIES THE REQUIREMENTS OF
SECTION 5.03(B) OF THE INDENTURE;

 

(III)                               NO EVENT OF LOSS HAS OCCURRED WITH RESPECT
TO THE FUNDING DATE ENGINE AND THAT NO OTHER DAMAGE HAS OCCURRED WITH RESPECT TO
THE FUNDING DATE ENGINE THAT WOULD MATERIALLY ADVERSELY AFFECT THE VALUE OF THE
FUNDING DATE ENGINE;

 

(IV)                              THE MORTGAGE WITH RESPECT TO EACH FUNDING DATE
ENGINE HAS BEEN DULY REGISTERED WITH THE FAA, AND SUCH OTHER FILINGS AND ACTIONS
AS THE INDENTURE TRUSTEE REASONABLY DEEMS NECESSARY HAVE BEEN MADE AND TAKEN TO
ESTABLISH THE PRIORITY AND PERFECTION OF THE LIEN OF THE SECURITY TRUSTEE IN
EACH FUNDING DATE ENGINE AND THE OTHER COLLATERAL;

 

(V)                                 THE LIEN CREATED BY EACH MORTGAGE
CONSTITUTES A FIRST PRIORITY SECURITY INTEREST IN THE APPLICABLE FUNDING DATE
ENGINE AND ANY OTHER COLLATERAL (INCLUDING THE ACCOUNTS) OWNED BY WEST FREE AND
CLEAR OF LIENS (OTHER THAN PERMITTED LIENS), AND ANY PRIOR FINANCING IN RESPECT
OF ANY FUNDING DATE ENGINE HAS BEEN FULLY PAID AND SATISFIED AND ANY LIENS
CREATED IN CONNECTION WITH SUCH PRIOR FINANCING HAVE BEEN RELEASED AND
DISCHARGED ON ALL APPLICABLE PUBLIC RECORDS, OR THE INDENTURE TRUSTEE HAS
RECEIVED SUCH

 

11

--------------------------------------------------------------------------------


 

EVIDENCE OF THE RELEASE AND DISCHARGE OF SUCH LIENS OR THE OBLIGATION OF THE
LENDER UNDER SUCH PRIOR FINANCING TO RELEASE AND DISCHARGE SUCH LIENS AS SHALL
BE ACCEPTABLE TO THE INDENTURE TRUSTEE;

 

(VI)                              ALL NECESSARY FEES AND TAXES RELATING TO SUCH
FILINGS AND REGISTRATION HAVE BEEN PAID;

 

(VII)                           IF APPLICABLE, UCC FINANCING STATEMENTS AND
OTHER APPROPRIATE FINANCING STATEMENTS (INCLUDING ONE OR MORE FINANCING
STATEMENTS TO BE FILED WITH RESPECT TO THE LEASE FOR EACH FUNDING DATE ENGINE)
OR NOTICES AND CONSENTS, DULY EXECUTED BY WEST OR THE BUYER OR OTHER APPROPRIATE
PERSON, AND DULY FILED WITH THE APPROPRIATE OFFICES OR REGISTERS AS DESIGNATED
BY THE INDENTURE TRUSTEE, AND WEST AND THE BUYER SHALL HAVE DONE SUCH OTHER ACTS
REQUESTED BY THE LENDER TO PERFECT THE SECURITY INTEREST OR CHARGE IN ANY
COLLATERAL COVERED BY ANY DOCUMENT (INCLUDING THE ACCOUNTS);

 

(VIII)                        AFTER THE INCLUSION OF THE FUNDING DATE ENGINES,
(I) THE PERCENTAGE OF OFF-PRODUCTION ENGINES IN THE PORTFOLIO (MEASURED BY
ADJUSTED BORROWING VALUE) DOES NOT EXCEED *** UNTIL THE FOURTH ANNIVERSARY OF
THE CLOSING DATE AND *** THEREAFTER, AND (II) THE ADMINISTRATIVE AGENT SHALL
HAVE PROVIDED A SCHEDULE SHOWING THE TOTAL AMOUNTS OF THE INITIAL BORROWING
VALUES OF THE FUNDING DATE ENGINES AND THE ADJUSTED BORROWING VALUES OF ALL
OTHER ENGINES WITHIN EACH CONCENTRATION LIMIT CATEGORY AND OF OFF-PRODUCTION
ENGINES AS A PERCENTAGE OF THE AGGREGATE ADJUSTED BORROWING VALUE OF THE
PORTFOLIO;

 

(IX)                                THE MAKING OF THE LOAN OR LOANS WILL NOT
RESULT IN A SENIOR BORROWING BASE DEFICIENCY, JUNIOR BORROWING BASE DEFICIENCY
OR MAXIMUM BORROWING BASE DEFICIENCY, AND THE ADMINISTRATIVE AGENT SHALL HAVE
PROVIDED A SCHEDULE SHOWING THE TOTAL AMOUNTS OF THE INITIAL BORROWING VALUES OF
THE FUNDING DATE ENGINES AND THE ADJUSTED BORROWING VALUES OF ALL OTHER ENGINES
IN RELATION TO THE SERIES A NOTES BALANCES, SERIES B NOTES BALANCES AND
AGGREGATE NOTE BALANCES AFTER ALL LOANS ARE MADE ON THE FUNDING DATE AND
CERTIFYING THAT (A) THE SERIES A NOTE OUTSTANDING PRINCIPAL BALANCE (AFTER
GIVING EFFECT TO THE PROPOSED LOANS ON SUCH FUNDING DATE) WILL NOT EXCEED THE
SENIOR BORROWING BASE (CALCULATED AFTER GIVING EFFECT TO THE ACQUISITION OF SUCH
ENGINE) AND (B) THE SERIES B NOTE OUTSTANDING PRINCIPAL BALANCE (AFTER GIVING
EFFECT TO THE PROPOSED LOANS ON SUCH FUNDING DATE) WILL NOT EXCEED THE JUNIOR
BORROWING BASE AND COMPLIES WITH THE REQUIREMENTS THEREFOR SET FORTH IN THE
INDENTURE AND THE SERIES B2 SUPPLEMENT;

 

(X)                                   AN INVOICE, CONTRACT OR OTHER WRITTEN
DOCUMENT EVIDENCING THE AMOUNT OF THE PURCHASE PRICE OF EACH FUNDING DATE
ENGINE; A COPY OF THE APPRAISALS FOR EACH FUNDING DATE ENGINE, DATED NOT MORE
THAN SIX (6) MONTHS PRIOR TO THE FUNDING DATE AND, IF THE SELLER IS AN AFFILIATE
OF WEST, EVIDENCE OF THE BOOK VALUE OF THE FUNDING DATE ENGINE IN THE HANDS OF
THE SELLER, AND THE ADMINISTRATIVE AGENT SHALL HAVE DELIVERED TO THE INDENTURE
TRUSTEE, THE SERVICER AND THE SERIES B2 NOTEHOLDERS A CERTIFICATE AS TO THE
INITIAL APPRAISED VALUE AND INITIAL BORROWING VALUE OF EACH FUNDING DATE ENGINE;
AND

 

--------------------------------------------------------------------------------

***           Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

12

--------------------------------------------------------------------------------


 

(XI)                                ALL CONDITIONS PRECEDENT UNDER THE ASSET
TRANSFER AGREEMENT, WITH RESPECT TO THE THIRD REMAINING ENGINE, OR THE
APPLICABLE ACQUISITION AGREEMENT, WITH RESPECT TO ANY ADDITIONAL ENGINE, SHALL
HAVE BEEN SATISFIED OR WAIVED BY THE RELEVANT PARTIES;

 


(M)                               MORTGAGE AND ACQUISITION AGREEMENT.  IF THE
PROCEEDS OF THE LOAN ARE TO BE USED TO ACQUIRE A FUNDING DATE ENGINE, THE
FOLLOWING DOCUMENTS SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE INDICATED
PARTIES: A MORTGAGE, DULY EXECUTED AND DELIVERED BY THE ENGINE SUBSIDIARY OR
ENGINE TRUST THAT WILL OWN SUCH FUNDING DATE ENGINE (THE “BUYER”), AND AN
ACQUISITION AGREEMENT, DULY EXECUTED AND DELIVERED BY WEST, THE APPLICABLE
SELLER AND ANY WEST SUBSIDIARY A PARTY THERETO (INCLUDING THE BUYER, IF
APPLICABLE);

 


(N)                                 LEASE.  IF A FUNDING DATE ENGINE IS SUBJECT
TO A LEASE, (I) SUCH LEASE MEETS THE REQUIREMENTS OF THE INDENTURE, (II) A
CHATTEL PAPER COPY OF THE LEASE FOR EACH FUNDING DATE ENGINE AND A CHATTEL PAPER
COPY OF ANY LEASE SUPPLEMENT FOR EACH FUNDING DATE ENGINE SHALL HAVE BEEN
DELIVERED PURSUANT TO THE REQUIREMENTS OF THE SECURITY TRUST AGREEMENT AND THE
CUSTODIAL AGREEMENT (OR IF ANY SUCH CHATTEL PAPER COPY DOES NOT EXIST,
APPROPRIATE EVIDENCE WITH RESPECT TO THE MISSING CHATTEL PAPER COPY REASONABLY
ACCEPTABLE TO THE INDENTURE TRUSTEE AND THE SERIES B2 NOTEHOLDERS), AND
(III) THE LESSEE UNDER EACH LEASE RELATING TO EACH FUNDING DATE ENGINE SHALL
HAVE BEEN DIRECTED TO REMIT TO THE COLLECTIONS ACCOUNT ALL LEASE PAYMENTS OWING
PURSUANT TO SUCH LEASE;

 


(O)                                 MAINTENANCE RESERVES.  IF A FUNDING DATE
ENGINE IS SUBJECT TO A LEASE THAT REQUIRES MAINTENANCE RESERVES PAYMENTS, ANY
MAINTENANCE RESERVE PAYMENT BALANCE FOR EACH SUCH FUNDING DATE ENGINE SHALL HAVE
BEEN TRANSFERRED TO THE ENGINE RESERVE ACCOUNT.

 


(P)                                 SECURITY DEPOSITS.  IF A FUNDING DATE ENGINE
IS SUBJECT TO A LEASE THAT REQUIRES SECURITY DEPOSITS, SUCH SECURITY DEPOSITS,
IF ANY, FOR EACH SUCH FUNDING DATE ENGINE THAT ARE IN THE FORM OF CASH OR FUNDS
SHALL HAVE BEEN TRANSFERRED TO THE SECURITY DEPOSIT ACCOUNT AND SUCH SECURITY
DEPOSITS, IF ANY, IN THE FORM OF LETTERS OF CREDIT OR SIMILAR COLLATERAL SHALL
HAVE BEEN TRANSFERRED TO THE SECURITY TRUSTEE.

 


(Q)                                 ENGINE TRUSTEE DOCUMENTS.  WITH RESPECT TO
EACH FUNDING DATE ENGINE OWNED OR TO BE OWNED BY AN ENGINE TRUSTEE, THE SECURITY
TRUSTEE SHALL HAVE RECEIVED FROM SUCH ENGINE TRUSTEE (I) A COPY OF THE
RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE ENGINE TRUSTEE, IN ITS INDIVIDUAL
CAPACITY, CERTIFIED BY A RESPONSIBLE OFFICER OF THE ENGINE TRUSTEE, DULY
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE BY THE ENGINE TRUSTEE OF
EACH OF THE RELATED DOCUMENTS TO WHICH THE ENGINE TRUSTEE IS OR WILL BE A PARTY;
(II) AN INCUMBENCY CERTIFICATE OF THE ENGINE TRUSTEE, AS TO THE PERSONS
AUTHORIZED TO EXECUTE AND DELIVER THE RELATED DOCUMENTS TO WHICH IT IS OR WILL
BE A PARTY AND THE SIGNATURES OF SUCH PERSON OR PERSONS; AND (III) A LEGAL
OPINION OF COUNSEL TO THE ENGINE TRUSTEE WITH RESPECT TO THE DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY THE ENGINE TRUSTEE OF THE RELATED DOCUMENTS TO WHICH
IT IS OR WILL BE A PARTY.

 


(R)                                    LEGAL OPINIONS.  IF A FUNDING DATE ENGINE
IS BEING ACQUIRED, THE INDENTURE TRUSTEE SHALL HAVE RECEIVED AN OPINION OF
SPECIAL FAA COUNSEL IN THE UNITED STATES AS TO THE CREATION, PRIORITY AND
PERFECTION OF THE SECURITY INTEREST CREATED BY THE MORTGAGE IN EACH FUNDING

 

13

--------------------------------------------------------------------------------


 


DATE ENGINE AND THE OTHER COLLATERAL EFFECTED PURSUANT TO CLAUSE (K)(V) ABOVE,
IN FORM AND SUBSTANCE SATISFACTORY TO THE INDENTURE TRUSTEE.

 


(S)                                  INSURANCE.  IF A FUNDING DATE ENGINE THAT
IS BEING ACQUIRED IS SUBJECT TO A LEASE, THE INDENTURE TRUSTEE SHALL HAVE
RECEIVED A CERTIFICATE FROM AN INSURANCE BROKER, NAMING THE INDENTURE TRUSTEE AS
SOLE LOSS PAYEE AND ADDITIONAL INSURED.

 


(T)                                    GOVERNMENTAL CONSENTS.  THE INDENTURE
TRUSTEE SHALL HAVE RECEIVED ORIGINALS (OR COPIES CERTIFIED TO BE TRUE COPIES BY
A RESPONSIBLE OFFICER OF THE ADMINISTRATIVE AGENT) OF ALL APPROVALS OR CONSENTS
OF GOVERNMENTAL AUTHORITIES OR OTHER THIRD PARTIES, IF ANY, NECESSARY FOR WEST
TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE RELATED DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED THEREBY.

 


(U)                                 ILLEGALITY.  NO CHANGE SHALL HAVE OCCURRED
AFTER THE DATE OF THIS AGREEMENT IN APPLICABLE LAW OR REGULATIONS THEREUNDER OR
INTERPRETATIONS THEREOF BY APPROPRIATE REGULATORY AUTHORITIES OR ANY COURT THAT
WOULD MAKE IT ILLEGAL FOR ANY PARTY TO EXECUTE, DELIVER AND PERFORM THE
SERIES B2 RELATED DOCUMENTS TO WHICH IT IS A PARTY AND NO ACTION OR PROCEEDING
SHALL HAVE BEEN INSTITUTED NOR SHALL ANY ACTION OR PROCEEDING BE THREATENED
BEFORE ANY COURT OR GOVERNMENTAL AUTHORITY, NOR SHALL ANY ORDER, JUDGMENT OR
DECREE HAVE BEEN ISSUED BY ANY COURT OR GOVERNMENTAL AUTHORITY PRIOR TO THE
FUNDING DATE TO SET ASIDE, RESTRAIN, ENJOIN OR PREVENT THE COMPLETION AND
CONSUMMATION OF THIS AGREEMENT OR ANY OTHER SERIES B2 TRANSACTION DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 


(V)                                 SENIOR RESTRICTED CASH ACCOUNT.  AFTER
GIVING EFFECT TO SUCH LOAN, THE BALANCE OF FUNDS ON DEPOSIT IN THE SENIOR
RESTRICTED CASH ACCOUNT SHALL BE NOT LESS THAN THE SENIOR RESTRICTED CASH AMOUNT
(CALCULATED AFTER GIVING EFFECT TO SUCH LOAN).

 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES OF WEST AND WILLIS


 

Section 4.01.                             Representations and Warranties of
WEST.  WEST represents (as of the initial Closing Date and as of each Funding
Date on which a Loan is made by a Series A2 Noteholder pursuant to the
Supplement and this Agreement, unless otherwise indicated) and warrants to, and
agrees with, the Series A2 Noteholders that:

 


(A)                                  WEST HAS BEEN DULY FORMED AND IS VALIDLY
EXISTING AS A DELAWARE STATUTORY TRUST IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE WITH ORGANIZATIONAL POWER AND AUTHORITY TO OWN, LEASE AND
OPERATE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS DESCRIBED IN THE OFFERING
MEMORANDUM, HAS BEEN DULY QUALIFIED AS A FOREIGN TRUST TO TRANSACT BUSINESS AND
IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS
REQUIRED, WHETHER BY REASON OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE
CONDUCT OF BUSINESS, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT ON (I) ITS CONDITION (FINANCIAL OR OTHERWISE), RESULTS
OF OPERATIONS, ASSETS, AFFAIRS OF WEST AND THE WEST SUBSIDIARIES TAKEN AS A
WHOLE, OR (II) THE ABILITY OF WEST TO PERFORM ITS OBLIGATIONS UNDER ANY RELATED
DOCUMENT TO WHICH IT IS A PARTY, OR (III) THE ENFORCEABILITY OF ANY RELATED
DOCUMENT INCLUDING THE ABILITY OF THE INDENTURE

 

14

--------------------------------------------------------------------------------


 


TRUSTEE TO ENFORCE ITS RIGHTS UNDER ANY RELATED DOCUMENT (ANY OF CLAUSES (I),
(II) AND (III), A “MATERIAL ADVERSE EFFECT”).


 


(B)                                 WEST FUNDING HAS BEEN DULY FORMED AND IS
VALIDLY EXISTING AS A DELAWARE LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE WITH CORPORATE POWER AND AUTHORITY TO OWN,
LEASE AND OPERATE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED, HAS BEEN DULY QUALIFIED AS A FOREIGN LIMITED LIABILITY COMPANY TO
TRANSACT BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH SUCH
QUALIFICATION IS REQUIRED, WHETHER BY REASON OF THE OWNERSHIP OR LEASING OF
PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  WEST HAS ALL REQUISITE ORGANIZATIONAL POWER
AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER RELATED DOCUMENTS AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, INCLUDING, WITHOUT LIMITATION, THE
ORGANIZATIONAL POWER AND AUTHORITY TO ISSUE, SELL AND DELIVER THE SERIES B2
NOTES AS PROVIDED HEREIN AND THEREIN.


 


(D)                                 THIS AGREEMENT, THE INDENTURE AND EACH OF
THE OTHER RELATED DOCUMENTS TO WHICH WEST IS A PARTY HAVE BEEN, OR AS OF THE
INITIAL CLOSING DATE WILL BE, DULY AUTHORIZED, EXECUTED AND DELIVERED BY WEST
AND CONSTITUTE VALID AND LEGALLY BINDING AGREEMENTS ENFORCEABLE AGAINST WEST IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
(A) BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, RECEIVERSHIP,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF THE RIGHTS OF
CREDITORS GENERALLY, (B) GENERAL PRINCIPLES OF EQUITY, WHETHER ENFORCEMENT IS
SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW, AND (C) PUBLIC POLICY CONSIDERATIONS
UNDERLYING THE SECURITIES LAWS, TO THE EXTENT THAT SUCH PUBLIC POLICY
CONSIDERATIONS LIMIT THE ENFORCEABILITY OF THE PROVISIONS OF SUCH RELATED
DOCUMENTS THAT PURPORT TO PROVIDE INDEMNIFICATION FROM SECURITIES LAW
LIABILITIES.


 


(E)                                  THE SERIES B2 NOTES HAVE BEEN DULY AND
VALIDLY AUTHORIZED BY WEST FOR ISSUANCE AND SALE TO THE SERIES B2 NOTEHOLDERS
PURSUANT TO THIS AGREEMENT AND, WHEN ISSUED AND AUTHENTICATED IN ACCORDANCE WITH
THE TERMS OF THE INDENTURE AND THE SERIES B2 SUPPLEMENT AND DELIVERED AGAINST
PAYMENT THEREFOR IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE VALID AND
LEGALLY BINDING OBLIGATIONS OF WEST, ENFORCEABLE AGAINST WEST IN ACCORDANCE WITH
THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS AND REMEDIES, AND TO GENERAL PRINCIPLES OF EQUITY, INCLUDING PRINCIPLES
OF COMMERCIAL REASONABLENESS, GOOD FAITH AND FAIR DEALING (WHETHER CONSIDERED IN
A PROCEEDING AT LAW OR IN EQUITY), AND WILL BE ENTITLED TO THE BENEFITS OF THE
INDENTURE.


 


(F)                                    NEITHER WEST NOR ANY WEST SUBSIDIARY IS
(A) IN VIOLATION OF ITS ORGANIZATIONAL DOCUMENTS, (B) IN DEFAULT IN THE
PERFORMANCE OR OBSERVANCE OF ANY MATERIAL OBLIGATION, AGREEMENT, COVENANT OR
CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE,
LEASE OR OTHER INSTRUMENT TO WHICH WEST OR ANY WEST SUBSIDIARY IS A PARTY, OR TO
WHICH ANY OF THE PROPERTY OR ASSETS OF WEST OR OF ANY WEST SUBSIDIARY MAY BE
SUBJECT, OR BY WHICH IT MAY BE BOUND, OR (C) IN VIOLATION OF ANY APPLICABLE
LOCAL, STATE OR FEDERAL LAW, STATUTE, ORDINANCE, RULE, REGULATION, REQUIREMENT,
JUDGMENT OR COURT DECREE HAVING JURISDICTION OVER ANY OF THEM OR ANY OF THEIR
ASSETS OR PROPERTIES (WHETHER OWNED OR LEASED) OTHER

 

15

--------------------------------------------------------------------------------


 


THAN, IN THE CASE OF CLAUSES (B) AND (C), ANY DEFAULT OR VIOLATION THAT COULD
NOT REASONABLY BE EXPECTED TO (X) INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A
MATERIAL ADVERSE EFFECT, OR (Y) IN ANY MANNER DRAW INTO QUESTION THE VALIDITY OF
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT.


 


(G)                                 NONE OF (A) THE EXECUTION, DELIVERY OR
PERFORMANCE BY WEST OR ANY WEST SUBSIDIARY OF THIS AGREEMENT AND THE OTHER
RELATED DOCUMENTS, (B) THE ISSUANCE AND SALE OF THE SERIES B2 NOTES, AND
(C) CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY VIOLATES,
CONFLICTS WITH OR CONSTITUTES A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR
A DEFAULT UNDER (OR AN EVENT THAT WITH NOTICE OR THE LAPSE OF TIME, OR BOTH,
WOULD CONSTITUTE A DEFAULT), OR REQUIRES CONSENT THAT HAS NOT BEEN OBTAINED
UNDER, OR WILL RESULT IN THE IMPOSITION OF A LIEN OR ENCUMBRANCE OTHER THAN A
PERMITTED ENCUMBRANCE, ON ANY PROPERTIES OF WEST OR ANY WEST SUBSIDIARY, OR AN
ACCELERATION OF ANY INDEBTEDNESS OF WEST OR ANY WEST SUBSIDIARY PURSUANT TO
(I) THE ORGANIZATIONAL DOCUMENTS OF WEST OR ANY WEST SUBSIDIARY, (II) MATERIAL
OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY CONTRACT,
INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT TO WHICH
WEST OR ANY WEST SUBSIDIARY IS A PARTY, OR TO WHICH ANY OF THE PROPERTY OR
ASSETS OF WEST OR OF ANY WEST SUBSIDIARY MAY BE SUBJECT, OR BY WHICH IT MAY BE
BOUND, (III) ANY STATUTE, RULE OR REGULATION APPLICABLE TO WEST OR ANY WEST
SUBSIDIARY OR ANY OF THEIR ASSETS OR PROPERTIES OR (IV) ANY JUDGMENT, ORDER OR
DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER WEST OR
ANY WEST SUBSIDIARY OR ANY OF THEIR ASSETS OR PROPERTIES, EXCEPT IN THE CASE OF
CLAUSES (II), (III) AND (IV) FOR SUCH VIOLATIONS, CONFLICTS, BREACHES, DEFAULTS,
CONSENT, IMPOSITIONS OF LIENS OR ACCELERATIONS THAT WOULD NOT SINGLY, OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(H)                                 THERE IS NO ACTION, SUIT OR PROCEEDING
BEFORE OR BY ANY COURT OR GOVERNMENTAL AUTHORITY, DOMESTIC OR FOREIGN, NOW
PENDING, OR, TO THE KNOWLEDGE OF WEST, THREATENED, AGAINST OR AFFECTING WEST OR
ANY OF THE WEST SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES, AT LAW OR IN
EQUITY, THAT, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT OR
THAT MIGHT MATERIALLY AND ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE RELATED DOCUMENTS TO WHICH WEST OR ANY WEST SUBSIDIARY IS A
PARTY.


 


(I)                                     NO AUTHORIZATION, APPROVAL, CONSENT OR
ORDER OF OR FILING, REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH
ANY COURT OR GOVERNMENTAL AUTHORITY OR AGENCY OR ANY OTHER PERSON IS NECESSARY
IN CONNECTION WITH (A) ASSUMING THE ACCURACY OF THE REPRESENTATIONS, WARRANTIES,
AGREEMENTS AND COVENANTS OF EACH OF THE SERIES B2 NOTEHOLDERS CONTAINED IN
ARTICLES V HEREOF, THE OFFERING, ISSUANCE OR SALE OF THE SERIES B2 NOTES
HEREUNDER AND (B) THE EXECUTION, DELIVERY AND PERFORMANCE BY WILLIS, WEST AND
THE WEST SUBSIDIARIES OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS, EXCEPT
SUCH AS HAVE BEEN, OR AS OF THE CLOSING DATE WILL HAVE BEEN, OBTAINED, OR SUCH
AS MAY OTHERWISE BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS IN
CONNECTION WITH THE OFFER FOR SALE AND THE PURCHASE BY THE SERIES B2 NOTEHOLDERS
OF THE SERIES B2 NOTES, ANY RECORDATION OF THE PLEDGE OF THE COLLATERAL TO THE
SECURITY TRUSTEE PURSUANT TO THE SECURITY TRUST AGREEMENT THAT HAS NOT YET BEEN
COMPLETED, OR OTHER THAN AS PROVIDED IN THE TRANSACTION DOCUMENTS.


 


(J)                                     SINCE JULY 25, 2005, (A) THERE HAS BEEN
NO MATERIAL ADVERSE CHANGE, OR ANY DEVELOPMENT THAT IS REASONABLY LIKELY TO
RESULT IN A MATERIAL ADVERSE EFFECT, WHETHER OR NOT ARISING IN THE ORDINARY
COURSE OF BUSINESS, AND (B) THERE HAVE BEEN NO TRANSACTIONS ENTERED INTO

 

16

--------------------------------------------------------------------------------


 


BY WEST OR ANY WEST SUBSIDIARY, OTHER THAN THOSE IN THE ORDINARY COURSE OF
BUSINESS, THAT ARE MATERIAL WITH RESPECT TO WEST AND THE WEST SUBSIDIARIES TAKEN
AS A WHOLE.


 


(K)                                  WEST AND EACH OF THE WEST SUBSIDIARIES, AT
THE INITIAL CLOSING DATE AND ON EACH FUNDING DATE, WILL HAVE GOOD AND MARKETABLE
TITLE TO ALL PROPERTIES AND ASSETS, FREE AND CLEAR OF ALL LIENS, CHARGES,
ENCUMBRANCES OR RESTRICTIONS, EXCEPT FOR PERMITTED ENCUMBRANCES OR ARE NOT
MATERIAL TO THE BUSINESS OF WEST AND THE WEST SUBSIDIARIES.


 


(L)                                     WEST AND EACH WEST SUBSIDIARY POSSESSES,
AND AT THE INITIAL CLOSING DATE AND ON EACH FUNDING DATE, WILL POSSESS ALL
MATERIAL LICENSES, CERTIFICATES, AUTHORITIES OR PERMITS, IF ANY ARE REQUIRED
PURSUANT TO PREVAILING APPLICABLE LAW, ISSUED BY THE APPROPRIATE STATE, FEDERAL
OR FOREIGN REGULATORY AGENCIES OR BODIES NECESSARY TO CONDUCT ITS BUSINESS, AND
WEST HAS NOT RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY SUCH LICENSE, CERTIFICATE, AUTHORITY OR PERMIT WHICH, SINGLY
OR IN THE AGGREGATE, IF THE SUBJECT OF AN UNFAVORABLE DECISION, RULING OR
FINDING, (1) WOULD RESULT IN A MATERIAL ADVERSE EFFECT, OR (2) WOULD MATERIALLY
AND ADVERSELY AFFECT THE ABILITY OF WEST TO PERFORM ITS OBLIGATIONS HEREUNDER OR
UNDER THE RELATED DOCUMENTS.


 


(M)                               NO PART OF THE PROCEEDS OF THE LOANS WILL BE
USED FOR “BUYING” OR “CARRYING” ANY “MARGIN STOCK” WITHIN THE RESPECTIVE
MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION T, U AND X AS NOW AND FROM
TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY PURPOSE THAT VIOLATES THE PROVISIONS
OF THE REGULATIONS OF THE BOARD.


 


(N)                                 WEST IS NOT, AND AFTER GIVING EFFECT TO THE
SALE OF THE SERIES B2 NOTES TO THE SERIES B2 NOTEHOLDERS PURSUANT TO THIS
AGREEMENT AND THE APPLICATION OF THE PROCEEDS THEREFROM, WILL NOT BE AN
“INVESTMENT COMPANY” UNDER THE 1940 ACT NOR IS WEST AN ENTITY “CONTROLLED” BY AN
“INVESTMENT COMPANY” AS SUCH TERM IS DEFINED IN THE 1940 ACT.


 


(O)                                 OTHER THAN THE INSURANCE WITH RESPECT TO THE
ENGINES UNDER LEASES, WHICH INSURANCE IS MAINTAINED BY THE RESPECTIVE LESSEES,
WEST AND THE WEST SUBSIDIARIES MAINTAIN INSURANCE WITH RESPECT TO THE ASSETS,
PROPERTIES AND BUSINESS OF WEST AND THE WEST SUBSIDIARIES OF THE TYPES AND IN
AMOUNTS GENERALLY DEEMED ADEQUATE FOR THEIR BUSINESSES AND CONSISTENT WITH
INSURANCE COVERAGE MAINTAINED BY SIMILAR COMPANIES AND BUSINESSES AND AS
REQUIRED BY THE INDENTURE AND OTHER RELATED DOCUMENTS, ALL OF WHICH INSURANCE IS
IN FULL FORCE AND EFFECT.


 


(P)                                 ANY TAXES, FEES AND OTHER GOVERNMENTAL
CHARGES IN CONNECTION WITH THE EXECUTION, DELIVERY AND ISSUANCE OF THE RELATED
DOCUMENTS TO WHICH WEST IS A PARTY AND OF THE SERIES B2 NOTES HAVE BEEN PAID OR
WILL BE PAID AT OR PRIOR TO THE CLOSING DATE.


 


(Q)                                 ASSUMING THE ACCURACY OF THE
REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS OF EACH OF THE SERIES B2
NOTEHOLDERS CONTAINED IN ARTICLE V HEREOF, THE OFFER, SALE AND DELIVERY OF THE
SERIES B2 NOTES IN THE MANNER CONTEMPLATED BY THIS AGREEMENT DO NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND, IN CONNECTION THEREWITH, THE
INDENTURE IS NOT REQUIRED TO BE QUALIFIED UNDER THE TRUST INDENTURE ACT OF 1939.


 


(R)                                    NO SECURITIES OF THE SAME CLASS (WITHIN
THE MEANING OF PARAGRAPH (D)(3) OF RULE 144A UNDER THE SECURITIES ACT) AS THE
SERIES B2 NOTES ARE LISTED ON ANY NATIONAL SECURITIES

 

17

--------------------------------------------------------------------------------


 


EXCHANGE REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT OR QUOTED ON ANY UNITED
STATES AUTOMATED INTER-DEALER QUOTATION SYSTEM.


 


(S)                                  NEITHER WEST NOR ANY OF ITS AFFILIATES (AS
DEFINED FOR PURPOSES OF RULE 501(B) OF REGULATION D) HAS, DIRECTLY OR THROUGH
ANY AGENT (PROVIDED THAT NO REPRESENTATION IS MADE AS TO THE SERIES B2
NOTEHOLDERS OR ANY PERSON ACTING ON THEIR BEHALF), (I) SOLD, OFFERED FOR SALE,
SOLICITED OFFERS TO BUY OR OTHERWISE NEGOTIATED IN RESPECT OF ANY SECURITY (AS
DEFINED FOR PURPOSES OF THE SECURITIES ACT) THAT IS OR WILL BE INTEGRATED WITH
THE OFFERING AND SALE OF THE NOTES IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION THEREOF UNDER THE SECURITIES ACT OR (II) SOLICITED ANY OFFER TO BUY
OR OFFER TO SELL THE NOTES IN ANY MANNER INVOLVING A PUBLIC OFFERING (WITHIN THE
MEANING OF SECTION 4(2) OF THE SECURITIES ACT), INCLUDING BY MEANS OF, OR IN
CONNECTION WITH THE OFFERING OF THE NOTES OTHERWISE ENGAGING IN, ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION
D).


 


(T)                                    WEST AND ANY “EMPLOYEE BENEFIT PLAN” (AS
DEFINED UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,
AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER (COLLECTIVELY,
“ERISA”)) ESTABLISHED OR MAINTAINED BY WEST, OR ITS “ERISA AFFILIATES” (AS
DEFINED BELOW) ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ERISA.  “ERISA
AFFILIATE” MEANS, WITH RESPECT TO WEST OR A WEST SUBSIDIARY, ANY MEMBER OF ANY
GROUP OF ORGANIZATIONS DESCRIBED IN SECTIONS 414(B), (C), (M) OR (O) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE REGULATIONS AND PUBLISHED
INTERPRETATIONS THEREUNDER (THE “CODE”) OF WHICH WEST IS A MEMBER.  NO
“REPORTABLE EVENT” (AS DEFINED UNDER ERISA) HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR WITH RESPECT TO ANY “EMPLOYEE BENEFIT PLAN” ESTABLISHED OR
MAINTAINED BY WEST, OR ANY OF ITS ERISA AFFILIATES.  NO “EMPLOYEE BENEFIT PLAN”
ESTABLISHED OR MAINTAINED BY WEST, OR ANY OF ITS ERISA AFFILIATES, IF SUCH
“EMPLOYEE BENEFIT PLAN” WERE TERMINATED, WOULD HAVE ANY “AMOUNT OF UNFUNDED
BENEFIT LIABILITIES” (AS DEFINED UNDER ERISA).  NEITHER WEST NOR ANY OF ITS
ERISA AFFILIATES HAS INCURRED OR REASONABLY EXPECTS TO INCUR ANY LIABILITY UNDER
(I) TITLE IV OF ERISA WITH RESPECT TO TERMINATION OF, OR WITHDRAWAL FROM, ANY
“EMPLOYEE BENEFIT PLAN” OR (II) SECTIONS 412, 4971, 4975 OR 4980B OF THE CODE. 
EACH “EMPLOYEE BENEFIT PLAN” ESTABLISHED OR MAINTAINED BY WEST, OR ANY OF ITS
ERISA AFFILIATES THAT IS INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE
CODE IS SO QUALIFIED AND NOTHING HAS OCCURRED, WHETHER BY ACTION OR FAILURE TO
ACT, WHICH WOULD CAUSE THE LOSS OF SUCH QUALIFICATION.


 


(U)                                 THE REPRESENTATIONS AND WARRANTIES OF WEST
AND EACH WEST SUBSIDIARY IN THE SECURITY TRUST AGREEMENT WILL BE TRUE AND
CORRECT (UNLESS SUCH REPRESENTATION OR WARRANTY SPECIFICALLY RELATES TO AN
EARLIER DATE IN WHICH CASE IT SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER
DATE).


 


(V)                                 THE REPRESENTATIONS AND WARRANTIES OF WEST
SET FORTH IN SECTION 5.01 OF THE INDENTURE WILL BE TRUE AND CORRECT (UNLESS SUCH
REPRESENTATION OR WARRANTY SPECIFICALLY RELATES TO AN EARLIER DATE IN WHICH CASE
IT SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE).


 

Section 4.02.                             Representations and Warranties and
Agreements of Willis.  Willis hereby represents and warrants as of the Initial
Closing Date and covenants with the Series B2 Noteholders that:

 

18

--------------------------------------------------------------------------------


 


(A)                                  WILLIS HAS BEEN DULY FORMED AND IS VALIDLY
EXISTING AS A DELAWARE CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE WITH CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED, HAS BEEN DULY
QUALIFIED AS A FOREIGN CORPORATION TO TRANSACT BUSINESS AND IS IN GOOD STANDING
IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON
OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 WILLIS HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


(C)                                  THIS AGREEMENT AND EACH OF THE OTHER
RELATED DOCUMENTS TO WHICH WILLIS IS A PARTY HAVE BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY WILLIS AND CONSTITUTE VALID AND LEGALLY BINDING AGREEMENTS
ENFORCEABLE AGAINST WILLIS IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY (A) BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, RECEIVERSHIP, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF THE RIGHTS OF CREDITORS GENERALLY, (B) GENERAL
PRINCIPLES OF EQUITY, WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR
AT LAW, AND (C) PUBLIC POLICY CONSIDERATIONS UNDERLYING THE SECURITIES LAWS, TO
THE EXTENT THAT SUCH PUBLIC POLICY CONSIDERATIONS LIMIT THE ENFORCEABILITY OF
THE PROVISIONS OF SUCH RELATED DOCUMENTS THAT PURPORT TO PROVIDE INDEMNIFICATION
FROM SECURITIES LAW LIABILITIES.


 


(D)                                 WILLIS IS NOT (A) IN VIOLATION OF ITS
CERTIFICATE OF INCORPORATION OR BY-LAWS (OR SIMILAR ORGANIZATIONAL DOCUMENTS),
(B) IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY MATERIAL OBLIGATION,
AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE,
LOAN AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT TO WHICH WILLIS IS A PARTY, OR
TO WHICH ANY OF THE PROPERTY OR ASSETS OF WILLIS MAY BE SUBJECT, OR BY WHICH IT
MAY BE BOUND, OR (C) IN VIOLATION OF ANY APPLICABLE LAW, STATUTE, ORDINANCE,
RULE, REGULATION, REQUIREMENT, JUDGMENT OR COURT DECREE HAVING JURISDICTION OVER
IT OR ANY OF ITS ASSETS OR PROPERTIES (WHETHER OWNED OR LEASED) OTHER THAN, IN
THE CASE OF CLAUSES (B) AND (C), ANY DEFAULT OR VIOLATION THAT COULD NOT
REASONABLY BE EXPECTED TO (X) INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A
MATERIAL ADVERSE EFFECT, (Y) INTERFERE WITH OR ADVERSELY AFFECT THE ISSUANCE OR
MARKETABILITY OF THE NOTES PURSUANT HERETO OR (Z) IN ANY MANNER DRAW INTO
QUESTION THE VALIDITY OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


 


(E)                                  NO AUTHORIZATION, APPROVAL, CONSENT OR
ORDER OF OR FILING, REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH
ANY COURT OR GOVERNMENTAL AUTHORITY OR AGENCY OR ANY OTHER PERSON IS NECESSARY
IN CONNECTION WITH (A) THE OFFERING, ISSUANCE OR SALE OF THE SERIES B2 NOTES
HEREUNDER AND (B) THE EXECUTION, DELIVERY AND PERFORMANCE BY WILLIS, WEST AND
THE WEST SUBSIDIARIES OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS, EXCEPT
SUCH AS HAVE BEEN, OR AS OF THE INITIAL CLOSING DATE WILL HAVE BEEN, OBTAINED OR
SUCH AS MAY OTHERWISE BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS IN
CONNECTION WITH THE OFFER FOR SALE AND PURCHASE BY THE SERIES B2 NOTEHOLDERS OF
THE SERIES B2 NOTES, AND ANY RECORDATION OF THE PLEDGE OF THE COLLATERAL TO THE
SECURITY TRUSTEE PURSUANT TO THE SECURITY TRUST AGREEMENT THAT HAS NOT YET BEEN
COMPLETED, OTHER THAN AS PROVIDED IN THE RELATED DOCUMENTS.

 

19

--------------------------------------------------------------------------------


 


(F)                                    OTHER THAN THE INSURANCE WITH RESPECT TO
THE ENGINES UNDER LEASES, WHICH INSURANCE IS MAINTAINED BY THE RESPECTIVE
LESSEES, WILLIS MAINTAINS INSURANCE WITH RESPECT TO THE ASSETS, PROPERTIES AND
BUSINESS OF WILLIS OF THE TYPES AND IN AMOUNTS GENERALLY DEEMED ADEQUATE FOR
THEIR BUSINESSES AND CONSISTENT WITH INSURANCE COVERAGE MAINTAINED BY SIMILAR
COMPANIES AND BUSINESSES AND AS REQUIRED BY THE INDENTURE AND OTHER RELATED
DOCUMENTS, ALL OF WHICH INSURANCE IS IN FULL FORCE AND EFFECT.


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES OF THE SERIES B2 NOTEHOLDERS


 

Each of the Series B2 Noteholders hereby severally and not jointly makes the
following representations and warranties as to itself to WEST and Willis as of
the Initial Closing Date and as of each Funding Date:

 

Section 5.01.                             Authority, etc.  This Series B2 Note
Purchase Agreement has been duly and validly executed and delivered by the
Series B2 Noteholder and constitutes a legal, valid and binding obligation of
the Series B2 Noteholder, enforceable against the Series B2 Noteholder in
accordance with its terms, subject as to enforcement to bankruptcy,
reorganization, insolvency, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.

 

Section 5.02.                             Securities Act.  (a)  The Series B2
Note purchased by such Series B2 Noteholder pursuant to this Series B2 Note
Purchase Agreement will be acquired for investment only and not with a view to
any public distribution thereof, and such Series B2 Noteholder will not offer to
sell or otherwise dispose of its Series B2 Note (or any interest therein) in
violation of any of the registration requirements of the Securities Act or any
applicable state or other securities laws.

 


(B)                                 THE SERIES B2 NOTEHOLDER ACKNOWLEDGES THAT
IT HAS NO RIGHT TO REQUIRE WEST TO REGISTER THE SERIES B2 NOTES UNDER THE
SECURITIES ACT OR ANY OTHER SECURITIES LAW.  THE SERIES B2 NOTEHOLDER AGREES
THAT THE SERIES B2 NOTES MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT AND TO A PERSON THAT
THE SERIES B2 REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER OR
INSTITUTIONAL ACCREDITED INVESTOR PURCHASING FOR ITS OWN ACCOUNT.  NEITHER SUCH
SERIES B2 NOTEHOLDER NOR ANY OF ITS AFFILIATES NOR ANY PERSONS ACTING ON THEIR
BEHALF HAVE ENGAGED OR WILL ENGAGE IN ANY GENERAL SOLICITATION OR GENERAL
ADVERTISING WITH RESPECT TO THE SERIES B2 NOTE.


 


(C)                                  SUCH SERIES B2 NOTEHOLDER (AS TO ITSELF) IS
AWARE OF THE FOLLOWING:  (I) THERE ARE SIGNIFICANT RESTRICTIONS ON AND
CONDITIONS TO THE TRANSFERABILITY OF THE SERIES B2 NOTE (AND THE SERIES B2 NOTE
WILL BEAR LEGENDS REFERRING TO SUCH RESTRICTIONS) AND THERE IS NO MARKET FOR THE
SERIES B2 NOTE AND NO MARKET IS EXPECTED TO DEVELOP FOR THE SERIES B2 NOTE, AND
ACCORDINGLY, IT MAY NOT BE POSSIBLE FOR THE SERIES B2 NOTEHOLDER TO LIQUIDATE
ITS INVESTMENT IN THE SERIES B2 NOTES; (II) NO GOVERNMENTAL AUTHORITY HAS MADE
ANY FINDINGS AS TO THE FAIRNESS OF THIS SERIES B2 NOTE PURCHASE AGREEMENT OR THE
TERMS AND CONDITIONS OF THE SERIES B2 NOTE; (III) THERE ARE NUMEROUS RISKS AND
UNCERTAINTIES INVOLVED IN THE SERIES B2 NOTEHOLDER’S ACQUISITION OF THE
SERIES B2 NOTE AND THE SERIES B2 NOTEHOLDER HAS BEEN ADVISED OF AND UNDERSTANDS
SUCH RISKS AND

 

20

--------------------------------------------------------------------------------


 


UNCERTAINTIES; AND (IV) ANY PROJECTIONS OR PREDICTIONS THAT MAY HAVE BEEN MADE
AVAILABLE TO THE SERIES B2 NOTEHOLDER ARE BASED ON ESTIMATES, ASSUMPTIONS, AND
FORECASTS WHICH MAY PROVE TO BE INCORRECT; AND NO ASSURANCE IS GIVEN THAT ACTUAL
RESULTS WILL CORRESPOND WITH THE RESULTS CONTEMPLATED BY THE VARIOUS
PROJECTIONS.


 


(D)                                 SUCH SERIES B2 NOTEHOLDER HAS KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS, IS CAPABLE OF EVALUATING THE
MERITS AND RISKS OF AN INVESTMENT IN THE SERIES B2 NOTES AND HAS CAREFULLY
CONSIDERED THE SUITABILITY OF AN INVESTMENT IN SUCH NOTES AND HAS DETERMINED
THAT THE SERIES B2 NOTES ARE A SUITABLE INVESTMENT.  SUCH SERIES B2 NOTEHOLDER
HAS RECEIVED AND CAREFULLY READ THE TRANSACTION DOCUMENTS AND THE SERIES B2
NOTEHOLDER CONFIRMS THAT ALL DOCUMENTS, RECORDS AND BOOKS PERTAINING TO THE
SERIES B2 NOTES, WEST AND ITS ASSETS AND THE OTHER PARTIES TO THE TRANSACTION
DOCUMENTS WHICH ARE RELEVANT TO THE SERIES B2 NOTEHOLDER’S INVESTMENT DECISION
HAVE BEEN MADE AVAILABLE TO SUCH SERIES B2 NOTEHOLDER.  SUCH SERIES B2
NOTEHOLDER IS CAPABLE OF BEARING THE RISKS AND BURDENS OF ITS INVESTMENT IN THE
SERIES B2 NOTES AND IS AWARE THAT AN OPTIONAL REDEMPTION OF THE SERIES B2 NOTES
MAY OCCUR AND THAT NO PREMIUM WILL BE PAID UPON ANY OPTIONAL REDEMPTION.


 


ARTICLE VI


 


OTHER COVENANTS


 

Section 6.01.                             Securities Act.  WEST agrees not to
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in the Securities Act) that would be integrated with
the sale of the Series B2 Notes and the Series A2 Notes in a manner that would
require the registration under the Securities Act of the sale to the Series B2
Noteholders and the Series A2 Noteholders of the Series B2 Notes and the
Series A2 Notes, respectively.

 

Section 6.02.                             Legal Conditions to Closing.  The
Series B2 Noteholders, WEST and Willis will take all reasonable actions
necessary to comply promptly with all legal requirements which may be imposed on
any of them with respect to the consummation of the transactions contemplated by
this Agreement and will promptly cooperate with and furnish information to one
another in connection with any such legal requirements.  The Series B2
Noteholders, WEST, and Willis will take all reasonable action necessary to
obtain (and will cooperate with one another in obtaining) any consent,
authorization, permit, license, franchise, order or approval of, or any
exemption by, any Governmental Authority or any other Person, required to be
obtained or made by it in connection with any of the transactions contemplated
by this Agreement.

 

Section 6.03.                             Expenses and Fees.  Except as
otherwise expressly provided herein, all Issuance Expenses incurred in
connection with the entering into this Series B2 Note Purchase Agreement and the
transactions contemplated hereby shall be paid by WEST.

 

Section 6.04.                             Mutual Obligations.  On and after the
date of this Agreement, the Series B2 Noteholders, WEST and Willis will do,
execute and perform all such other acts, deeds and documents as the other party
may from time to time reasonably require in order to carry out the intent of
this Agreement.

 

21

--------------------------------------------------------------------------------


 

Section 6.05.                             Pledge to Liquidity Providers.  WEST
recognizes the obligations of any CP Noteholder under the terms of the related
Liquidity Agreement and hereby consents to the transfer by such CP Noteholder of
the Series B2 Notes to the Liquidity Providers when required and in accordance
with the terms of the Liquidity Agreement; provided that each of the Liquidity
Providers shall be a Qualified Institutional Buyer, the total number of
Liquidity Providers for such CP Noteholder shall not at any time exceed three
(3), and each Liquidity Provider shall have delivered to WEST and the Indenture
Trustee on or before the later of the date hereof and the date on which it first
becomes a Liquidity Provider, an Investment Letter making representations and
warranties substantially identical to those set forth in the form of Exhibit B
to the Indenture and an Assignment and Assumption Agreement, and provided,
further that, prior to the Conversion Date, each Liquidity Provider shall be an
Eligible Transferee and shall execute an Assignment and Assumption as a
condition of such transfer.  Transfers of the Series B2 Notes under the terms of
the Liquidity Agreement shall be subject to the terms of this Section 5.05, but
shall not otherwise be subject to the transfer restrictions set forth in the
Indenture.

 


ARTICLE VII


 


INDEMNIFICATION


 

Section 7.01.                             Indemnification by WEST.  WEST agrees
to indemnify and hold harmless the Series B2 Noteholders and any of their
respective officers, directors, employees, agents, representatives, assignees
and Affiliates (each, an “Indemnified Party”) against any and all losses,
claims, damages, liabilities or expenses (including reasonable legal and
accounting fees) (collectively, “Losses”), as incurred (payable promptly upon
written request), for or on account of or arising from or in connection with any
breach of any representation, warranty or covenant of WEST in this Agreement or
any other Related Document or in any certificate or other written material
delivered pursuant hereto; provided, however, that WEST shall not be so required
to indemnify any such Person or otherwise be liable to any such Person hereunder
for any Losses arising from such Person’s gross negligence, willful misconduct
or bad faith. Notwithstanding the foregoing, WEST shall not be liable for any
settlement of any proceeding effected without its written consent.  All amounts
due to an Indemnified Party under this Article VII shall be included in
Noteholder Increased Costs for the Series B2 Notes and the Indenture Trustee
shall pay such amounts to such Series B2 Noteholders as part of the Series B2
Increased Costs out of the Available Collections Amount on each Payment Date as
provided in Section 3.13 of the Indenture and Section 3.02 of the Series B2
Supplement.

 

Section 7.02.                             Indemnification by Willis.  Willis
agrees to indemnify and hold harmless an Indemnified Party against all Losses,
as incurred (payable promptly upon written request), for or on account of or
arising from or in connection with any breach of any representation, warranty or
covenant of Willis in this Agreement or any other Related Document or in any
certificate or other written material delivered pursuant hereto; provided,
however, that Willis shall not be so required to indemnify any such Person or
otherwise be liable to any such Person hereunder for any Losses arising from
such Person’s gross negligence, willful misconduct or bad faith. Notwithstanding
the foregoing, Willis shall not be liable for any settlement of any proceeding
effected without its written consent.

 

22

--------------------------------------------------------------------------------


 

Section 7.03.                             Procedure.  In order for any
Indemnified Party to be entitled to any indemnification provided for under this
Agreement in respect of, arising out of, or involving a claim made by any Person
against the Indemnified Party (a “Third Party Claim”), such Indemnified Party
must notify WEST in writing of the Third Party Claim within five Business Days
of receipt of a summons, complaint or other written notice of the commencement
of litigation and within ten Business Days after receipt by such Indemnified
Party of any other written notice of the Third Party Claim.  Thereafter, the
Indemnified Party shall deliver to WEST, within a reasonable time after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim.

 

Section 7.04.                             Defense of Claims. If a Third Party
Claim is made against an Indemnified Party, (a) WEST or Willis, as the case may
be, will be entitled to participate in the defense thereof and, (b) if it so
chooses, to assume the defense thereof with counsel selected by WEST or Willis,
as the case may be, provided that in connection with such assumption (i) such
counsel is not reasonably objected to by the Indemnified Party and (ii) WEST or
Willis, as the case may be, first admits in writing its liability to indemnify
the Indemnified Party with respect to all elements of such claim in full. 
Should WEST or Willis, as the case may be, so elect to assume the defense of a
Third Party Claim, WEST or Willis, as the case may be, will not be liable to the
Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof.  If WEST or Willis, as
the case may be, elects to assume the defense of a Third Party Claim, the
Indemnified Party will (i) cooperate in all reasonable respects with WEST or
Willis, as the case may be, in connection with such defense and (ii) not admit
any liability with respect to, or settle, compromise or discharge, such Third
Party Claim without WEST’s or Willis’, as the case may be, prior written
consent.  If WEST or Willis, as the case may be, shall assume the defense of any
Third Party Claim, the Indemnified Party shall be entitled to participate in
(but not control) such defense with its own counsel at its own expense.  If WEST
or Willis, as the case may be, does not assume the defense of any such Third
Party Claim, the Indemnified Party may defend the same in such manner as it may
deem appropriate, including settling such claim or litigation after giving
notice to WEST or Willis, as the case may be, of such terms and, WEST or Willis,
as the case may be, will promptly reimburse the Indemnified Party upon written
request.

 


ARTICLE VIII


 


MISCELLANEOUS


 

Section 8.01.                             Amendments.  No amendment or waiver of
any provision of this Series B2 Note Purchase Agreement shall in any event be
effective unless the same shall be in writing and signed by all of the parties
hereto, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

Section 8.02.                             Notices.  All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including telecopies) or delivered by overnight courier service, as
to each party hereto, at its address set forth below or at such other address as
shall be designated by such party in a written notice to the other parties
hereto.  All such notices and communications shall, when telecopied or sent by
overnight delivery service, be

 

23

--------------------------------------------------------------------------------


 

effective with respect to telecopy notices, when the sending machine receives
confirmation of the transmission, and with respect to overnight delivery service
when confirmed by signed receipt.

 

If to the Series B2 Noteholder, to the addresses set forth in Schedule 2:

 

If to WEST:

 

Willis Engine Securitization Trust
c/o Willis Lease Finance Corporation
2320 Marinship Way
Suite 300
Sausalito, California 94965
Telephone No.  (415) 331-5281
Facsimile No.  (415) 331-5167

 

If to Indenture Trustee :

 

Deutsche Bank Trust Company Americas
60 Wall Street
New York, New York 10005
New York, New York
Attention: TSS-Structured Finance
Facsimile No.  (212) 797-8606

 

Section 8.03.                             No Waiver; Remedies.  No failure on
the part of any party hereto to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 8.04.                             Binding Effect; Assignability.  This
Agreement shall be binding upon and inure to the benefit of WEST and the
Series B2 Noteholders and their respective successors and assigns (including any
subsequent Holders of the Series B2 Notes, subject to their executing and
delivering an Assignment and Assumption); provided, however, that WEST shall not
have the right to assign its rights hereunder or any interest herein (by
operation of law or otherwise) without the prior written consent of the
Series B2 Noteholders and that, prior to the occurrence of a Conversion Events,
a Series B2 Noteholder shall not have the right to assign its rights and
obligations hereunder to any Person that is not an Eligible Transferee.  This
Agreement shall create and constitute the continuing obligation of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until such time as all amounts payable with respect to the Series B2 Notes shall
have been paid in full.

 

Section 8.05.                             GOVERNING LAW; JURISDICTION.  THIS
SERIES B2 NOTE PURCHASE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  Each of the parties to this
Agreement hereby agrees to the jurisdiction of the United States District Court
for the Southern District of New York and any appellate court having
jurisdiction to review the judgments thereof.  Each of the parties hereby waives
any objection based on forum non

 

24

--------------------------------------------------------------------------------


 

conveniens and any objection to venue of any action instituted hereunder in any
of the aforementioned courts and consents to the granting of such legal or
equitable relief as is deemed appropriate by such court.

 

Section 8.06.                             No Proceedings.  (a)  WEST agrees that
so long as any of any CP Noteholder’s Commercial Paper Notes shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any of such CP Noteholder’s Commercial Paper Notes shall have been
outstanding, it shall not file, or join in the filing of, a petition against
such CP Noteholder under the Federal Bankruptcy Code, or join in the
commencement of any bankruptcy, reorganization, arrangement, insolvency,
liquidation or other similar proceeding against such CP Noteholder.

 


(B)                                 EACH OF THE SERIES B2 NOTEHOLDERS AGREES
THAT SO LONG AS THE SERIES B2 NOTES SHALL BE OUTSTANDING OR THERE SHALL NOT HAVE
ELAPSED ONE YEAR PLUS ONE DAY SINCE THE LAST DAY ON WHICH THE SERIES B2 NOTES
SHALL HAVE BEEN OUTSTANDING, IT SHALL NOT FILE, OR JOIN IN THE FILING OF, A
PETITION AGAINST WEST UNDER THE FEDERAL BANKRUPTCY CODE, OR JOIN IN THE
COMMENCEMENT OF ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY,
LIQUIDATION OR OTHER SIMILAR PROCEEDING AGAINST WEST.


 

Section 8.07.                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement.

 

Section 8.08.                             Limited Recourse.  The obligations of
WEST under this Agreement shall be payable only out of the Collateral and the
Series B2 Noteholders shall not look to any property or assets of WEST, other
than to the Collateral remaining after all obligations of WEST under the
Indenture are satisfied. To the extent that the proceeds of the Collateral after
application in accordance with the provisions of the Indenture are insufficient
to satisfy the obligations of WEST under the Indenture and under this Agreement,
WEST shall have no further obligation in respect hereof and any remaining
outstanding obligation shall be extinguished.

 

Section 8.09.                             Survival.  All representations,
warranties, guaranties and indemnifications (including the payment obligations
in Article VII hereof) contained in this Agreement and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the sale and transfer of the Series B2 Notes.

 

Section 8.10.                             Appointment of Agent for Service of
Process.  WEST hereby appoints Corporation Service Company having an address at
1133 Avenue of the Americas, New York, New York 10036 as its agent for service
of process in the State of New York.

 

[Signatures on next page]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Series B2 Note Purchase and
Loan Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

as Issuer,

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

Name: Monica J. Burke

 

 

Title:   Controlling Trustee

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

as Servicer,

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

Name: Monica J. Burke

 

 

Title:   Executive Vice President
Chief Financial Officer

 

 

 

FORTIS CAPITAL CORP.

 

as a Series B2 Noteholder

 

 

 

 

 

By:

/s/ John W. Benton

 

 

 

Name: John W. Benton

 

 

Title:   President

 

 

 

HSH NORDBANK AG

 

as a Series B2 Noteholder

 

 

 

 

 

By:

/s/ Jack Campbell

 

 

 

Name: Jack Campbell

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Hari Raghavan

 

 

 

Name: Hari Raghavan

 

 

Title:   Senior Vice President

 

Signature Page

to

Series B2 Note Purchase and Loan Agreement

 

--------------------------------------------------------------------------------


 

SERIES B2 NOTE PURCHASE AND LOAN AGREEMENT

SCHEDULE 1

 

MAXIMUM COMMITMENTS OF SERIES B2 NOTEHOLDERS

AND LOANS ON INITIAL CLOSING DATE

 

--------------------------------------------------------------------------------


 

SERIES B2 NOTE PURCHASE AND LOAN AGREEMENT

SCHEDULE 1

 

ADDRESSES OF SERIES B2 NOTEHOLDERS

 

2

--------------------------------------------------------------------------------


 

SERIES B2 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT A

 

FORM OF LOAN REQUEST

 

Date:

 

 

 

[                               ]
[                               ]
New York, New York [          ]
Attention:     [                         ]

 

Fax:    [                                   ]

 

RE:

Series B2 Note Purchase and Loan Agreement (the “Agreement”), dated as of
August 9, 2005 among Willis Lease Finance Corporation (“Willis”), Willis Engine
Securitization Trust (“WEST”), Fortis Capital Corp. and HSH Nordbank AG.

 

Pursuant to Section 2.4(b) of the Agreement, WEST hereby requests a Loan on
                                     (the “Funding Date”) in the aggregate
principal amount of $                               .  The undersigned requests
that the Loan amount be deposited in the following account:

 

The undersigned does hereby certify that (i) the representations, warranties and
covenants contained in the Series B2 Related Documents are true and correct as
of the date hereof; (ii) WEST has performed all agreements contained in the
Series B2 Transaction Documents to be performed on its part at or prior to the
date hereof; (iii) no Event of Default, Servicer Termination Event or Early
Amortization Event has occurred and is continuing and no fact, condition or
event exists or has occurred which would, upon the giving of notice or the
passage of time or both, constitute an Event of Default, Servicer Termination
Event or Early Amortization Event; (iv) on the Funding Date, after such Loan is
funded, the aggregate Outstanding Principal Balance of the Series B2 Notes will
not exceed the aggregate Series B2 Maximum Principal Balances of the Series B2
Notes or aggregate Maximum Commitments of the holders of the Series B2 Notes;
(v) no proceeding is pending which would prohibit consummation of the
transactions contemplated by the Series B2 Related Transaction Documents, and
(vi) the proceeds of the Loan will be used for the following purposes, as
indicated:

 

To acquire the Third Remaining Engine or an Additional Engine

 

To fund a Discretionary Engine Modification

 

A-1

--------------------------------------------------------------------------------


 

To increase the Available Collections Amount on the following Payment Date:

 

If the proceeds of the Loan are being used to acquire the Third Remaining Engine
or an Additional Engine, the following Engine Information is provided.

 

Capitalized terms used but not defined herein have the meanings set forth in the
Agreement.

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

SERIES B2 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

A-3

--------------------------------------------------------------------------------